Exhibit 10.1
CREDIT AGREEMENT
entered into by and among
MICHAEL BAKER CORPORATION
MICHAEL BAKER, JR., INC.
and
MICHAEL BAKER ENGINEERING, INC.
as borrowers,
The Guarantor parties thereto,
The Bank parties thereto,
CITIZENS BANK OF PENNSYLVANIA
as Administrative Agent, Sole Bookrunner and Sole Lead Arranger,
and
PNC BANK, NATIONAL ASSOCIATION
as Syndication Agent
Dated: September 30, 2010

 



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     This CREDIT AGREEMENT, dated as of the 30th day of September, 2010, by and
among Michael Baker Corporation, a Pennsylvania corporation (“MBC”), Michael
Baker, Jr., Inc., a Pennsylvania corporation (“Michael Baker Jr.”) and Michael
Baker Engineering, Inc., a New York corporation (“Baker NY”), (each a “Borrower”
and collectively, the “Borrowers”), the guarantors parties hereto from time to
time (the “Guarantors”), Citizens Bank of Pennsylvania, a Pennsylvania banking
institution (“Citizens”), the Banks (as hereinafter defined), Citizens Bank of
Pennsylvania, a Pennsylvania banking institution, as administrative agent for
the Banks (in such capacity, the “Agent”).
WITNESSETH:
     WHEREAS, the Borrowers have requested that (i) the Banks extend a revolving
credit facility in the maximum aggregate amount of One Hundred Twenty Five
Million and 00/100 Dollars ($125,000,000.00), (ii) the Swing Line Lender extend
a swing line facility in the maximum aggregate amount of Five Million and 00/100
Dollars ($5,000,000.00) and (iii) the Issuing Bank issue Letters of Credit up to
the maximum aggregate amount of Twenty Million and 00/100 Dollars
($20,000,000.00), all pursuant to the terms and subject to the conditions set
forth herein.
     WHEREAS, the Banks, the Swing Line Lender and the Issuing Bank have agreed
to extend such facilities and Citizens has agreed to act as administrative
agent, sole bookrunner and sole lead arranger and PNC Bank, National Association
has agreed to act as syndication agent, all pursuant to the terms and subject to
the conditions set forth herein.
     NOW, THEREFORE, in consideration of the premises and of the mutual
covenants contained in this Agreement, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the parties
hereto agree as follows:
ARTICLE I
DEFINITIONS
     1.01 Certain Definitions. In addition to other words and terms defined
elsewhere in this Agreement, the following words and terms have the following
meanings, respectively, unless the context otherwise clearly requires:
          “2009 Form 10-K” shall mean that as set forth in Section 5.10 hereof.
          “Acquisition” shall mean any transaction or series of related
transactions for the purpose of or resulting, directly or indirectly, in (a) the
acquisition of all or substantially all of the assets of any Person, or any
business or division of any Person, (b) the acquisition of in excess of fifty
percent (50%) of the capital stock (or other equity interest) of any Person, or
(c) the acquisition of another Person (other than a Subsidiary) by a merger or
consolidation or any other combination with such Person.

2



--------------------------------------------------------------------------------



 



          “Advantage” shall mean any payment (whether made voluntarily or
involuntarily by offset of any deposit or other Indebtedness or otherwise)
received by any Bank in respect of the Indebtedness evidenced by the Notes, if
such payment results in that Bank having less than its Pro Rata Share of the
Indebtedness to the Banks pursuant to this Agreement than was the case
immediately before such payment.
          “Affiliate” shall mean, with respect to any Borrower, any Person that
directly or indirectly controls, is controlled by or is under common control
with such Borrower. The term “control” shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.
          “Agent” shall mean Citizens, in its capacity as administrative agent
for the Banks under the Loan Documents and any successor appointed pursuant to
the provisions of this Agreement.
          “Agreement” shall mean this Credit Agreement dated September 30, 2010,
as amended, modified or supplemented from time to time.
          “Anti-Terrorism Laws” shall mean any Laws relating to terrorism or
money laundering, including Executive Order No. 13224, the USA Patriot Act, the
Laws comprising or implementing the Bank Secrecy Act, and the Laws administered
by the United States Treasury Department’s Office of Foreign Asset Control (as
any of the foregoing Laws may from time to time be amended, renewed, extended,
or replaced).
          “Applicable Base Rate Margin” shall mean that as set forth in
Section 2.02(a)(ii) hereof.
          “Applicable L/C Margin” shall mean that as set forth in Section 2.06
hereof.
          “Applicable Libor Advantage Margin” shall mean that as set forth in
Section 2.02(a)(ii) hereof.
          “Applicable Libor Margin” shall mean that as set forth in
Section 2.02(a)(ii) hereof.
          “Applicable Margin” shall mean the Applicable Libor Margin, the
Applicable Libor Advantage Margin or the Applicable Base Rate Margin, as the
case may be.
          “Applicable Rate” shall mean, as of the date of determination, the
Base Rate plus the Applicable Base Rate Margin, the Libor Advantage Rate plus
the Applicable Libor Advantage Margin or the Libor Lending Rate plus the
Applicable Libor Margin, as the case may be.
          “Applicable Unused Fee” shall mean that as set forth in
Section 2.04(b)(i) hereof.
          “Assignment Agreement” shall mean that as set forth in
Section 8.17(a)(iv) hereof.

3



--------------------------------------------------------------------------------



 



          “Authorized Representative” shall mean each Person designated from
time to time, as appropriate, in writing by the Borrowers to the Agent for the
purposes of giving notices of borrowing, conversion or continuation of Loans,
which designation shall continue in force and effect until terminated in writing
by the Borrowers to the Agent.
          “Baker NY” shall mean that as set forth in the preamble hereof.
          “Bank” or “Banks” shall mean, singularly or collectively as the
context may require, (i) Citizens Bank of Pennsylvania, a Pennsylvania banking
association with an office located at 525 William Penn Place, Pittsburgh,
Pennsylvania 15219; and (ii) the financial institutions listed on the signature
page hereof and their respective successors and Eligible Assignees.
          “Bank-Provided Hedge” shall mean a Hedging Agreement which is provided
by a Bank or an affiliate of a Bank and with respect to which such Bank or
affiliate of such Bank confirms meets the following requirements: such Hedging
Agreement (i) is documented in a standard International Swap Dealer Association
Agreement or similar agreement satisfactory to such Bank or affiliate of such
Bank, (ii) provides for the method of calculating the reimbursable amount of the
provider’s credit exposure in a reasonable and customary manner, and (iii) is
entered into for hedging (rather than speculative) purposes. The liabilities of
the Borrowers to the provider of any Bank-Provided Hedge shall be “Indebtedness”
hereunder.
          “Base Rate” shall mean, for any day, the greater of (A) the Prime Rate
for such day, (B) 0.50% plus the Federal Funds Effective Rate for such day, or
(C) the Libor Lending Rate for such day having an Interest Period of one
(1) month plus one hundred basis points (100 bps); such interest rate to change
automatically from time to time effective as of the effective date of each
change in the Prime Rate, the Libor Lending Rate or the Federal Funds Effective
Rate.
          “Base Rate Loan” shall mean any Loan that bears interest with
reference to the Base Rate.
          “Blocked Person” shall mean that as set forth in Section 3.23(b)
hereof.
          “Borrower” or “Borrowers” shall mean, singularly or collectively as
the context may require, MBC, Michael Baker Jr. and Baker NY.
          “Business Day” shall mean (a) any day which is neither a Saturday or
Sunday nor a legal holiday on which commercial banks are authorized or required
to be closed in Pittsburgh, Pennsylvania; (b) when such term is used to describe
a day on which a payment or prepayment is to be made in respect of a Libor Rate
Loan, any day which is: (i) neither a Saturday or Sunday nor a legal holiday on
which commercial banks are authorized or required to be closed in Pittsburgh,
Pennsylvania; and (ii) a London Banking Day; and (c) when such term is used to
describe a day on which an interest rate determination is to be made in respect
of a Libor Rate Loan, any day which is a London Banking Day.
          “Capital Expenditure” shall mean any expenditure made or liability
incurred which is, in accordance with GAAP, treated as a capital expenditure.

4



--------------------------------------------------------------------------------



 



          “Capital Lease” shall mean any lease of any tangible or intangible
property (whether real, personal or mixed), however denoted, which is required
by GAAP to be reflected as a liability on the balance sheet of the lessee.
          “Capitalized Lease Obligation” shall mean, with respect to each
Capital Lease, the amount of the liability reflecting the aggregate discounted
amount of future payments under such Capital Lease calculated in accordance with
GAAP, statement of financial accounting standards No. 13 (as supplemented and
modified from time to time), and any corresponding future interpretations by the
Financial Accounting Standards Board or any successor thereto.
          “Cash Equivalent Investments” shall mean any of the following, to the
extent acquired for investment and not with a view to achieving trading profits:
(i) direct obligations of the United States of America or any agency thereof,
(ii) obligations guaranteed by the United States of America, (iii) prime
commercial paper (rated by Moody’s Investors Service at not less than a A-2 and
by Standard & Poors at not less than P-2), (iv) certificates of deposit or
repurchase agreements issued by any Bank or any commercial bank having capital
and surplus in excess of One Hundred Million Dollars ($100,000,000), (v) deposit
accounts in and banker’s acceptances of, commercial banks, (vi) investments
(other than equity investments listed on Schedule 3.18 attached hereto) in any
other Borrower or Subsidiary incurred in the ordinary course of business and
pursuant to usual and customary terms in the form of advances to such Borrower
or Subsidiary; provided, however, that (A) the total amount of all such future
advances made by the Borrower to those Subsidiaries which are not Borrowers,
minus (B) the total amount of all such advances made by those Subsidiaries which
are not Borrowers to the Borrowers shall not, at any time, exceed Fifteen
Million and 00/100 Dollars ($15,000,000) and provided, further, that the total
amount of all such advances made by the Borrowers to any single Subsidiary that
is not a Borrower shall not exceed Ten Million and 00/100 Dollars ($10,000,000),
(vii) United States of America domiciled Investment Company Act of 1940
Institutional Rule 2a-7 approved money market funds, and (viii) municipal
securities which are (A) obligations of a state, territory, or possession of the
United States of America that are guaranteed by the United States of America, or
(B) pre-refunded.
          “Cash Management Agreement” shall mean that as set forth in
Section 2.01.5(c) hereof.
          “CERCLA” shall mean that as set forth in Section 3.13(a) hereof.
          “Change of Control” shall mean that (i) any Person or group within the
meaning of Rule 13d-5 under the Securities Exchange Act of 1934, as amended, as
in effect on the date of this Agreement, has become the owner of, directly or
indirectly, beneficially or of record, shares representing more than fifty
percent (50%) of the aggregate ordinary voting power represented by the issued
and outstanding capital stock of MBC, or (ii) during any period of twelve
(12) consecutive calendar months, individuals who were directors of MBC on the
first day of such period, together with individuals elected as directors by not
less than a majority of the individuals who were directors of MBC on the first
day of such period, shall cease to hold at least sixty percent (60%) of the
total number of directors of MBC.
          “Citizens” shall mean that as set forth in the preamble hereof.

5



--------------------------------------------------------------------------------



 



          “Closing” shall mean the closing of the transactions provided for in
this Agreement on the Closing Date.
          “Closing Date” shall mean September 30, 2010 or such other date upon
which the parties may agree.
          “Code” shall mean the Internal Revenue Code of 1986 as amended, along
with the rules, regulations, decisions and other official interpretations in
connection therewith.
          “Commitment” shall mean, with respect to each Bank, the amount set
forth on Schedule 1 attached hereto and made a part hereof as the amount of each
Bank’s commitment to make Revolving Credit Loans (and, in the case of the Swing
Line Lender, Swing Line Loans) and participate in the issuance of Letters of
Credit, as such amount may be modified from time to time pursuant to Section
8.17(A) hereof. Schedule 1 shall be amended from time to time to reflect
modifications pursuant to Section 8.17(A) and any other changes to the
Commitment of the Banks.
          “Commitment Percentage” shall mean, with respect to each Bank, the
percentage set forth on Schedule 1 attached hereto and made a part hereof as
such Bank’s percentage of the aggregate Commitments of all of the Banks, as such
percentage may be changed from time to time in accordance with the terms and
conditions of this Agreement. Schedule 1 shall be amended from time to time to
reflect any changes to the Commitment Percentages.
          “Consolidated” shall mean the resulted consolidation of the financial
statements of the Borrowers and their Subsidiaries in accordance with GAAP,
including principles of consolidation consistent with those applied in
preparation of the Consolidated financial statements referred to in Section 3.07
hereof.
          “Distributions” shall mean, for the period of determination, (a) all
distributions of cash, securities or other property (other than capital stock)
on or in respect of any shares of any class of capital stock of any Borrower and
(b) all purchases, redemptions or other acquisitions by any Borrower of any
shares of any class of capital stock of such Borrower, in each case determined
and Consolidated for the Borrowers and their Subsidiaries in accordance with
GAAP, excepting specifically the conversion and/or exchange of any class of
capital stock of any Borrower into or for any other class of capital stock of
such Borrower.
          “Domestic Subsidiaries” shall mean each Subsidiary of the Borrowers or
any of their Subsidiaries incorporated under the laws of the District of
Columbia or under the laws of any state or commonwealth of the United States.
          “EBITDA” shall mean, for the period of determination, (i) Net Income,
plus (ii) Interest Expense, plus (iii) all income taxes included in Net Income,
plus (iv) depreciation, depletion, amortization, and all other non-cash expenses
included in Net Income, in each case determined and Consolidated for the
Borrowers in accordance with GAAP.
          “EBITDAR” shall mean, for the period of determination, (i) Net Income,
plus (ii) Interest Expense, plus (iii) all income taxes included in Net Income,
plus (iv) depreciation, depletion, amortization, and all other non-cash expenses
included in Net Income, plus (v) all

6



--------------------------------------------------------------------------------



 



Rent Expense, in each case determined and Consolidated for the Borrowers and
their Subsidiaries in accordance with GAAP.
          “Eligible Assignee” shall mean any commercial bank or non-bank
financial institution organized under the United States of America or any state
thereof including, without limitation, any insurance company, savings bank or
savings and loan association, having total assets in excess of One Billion
Dollars ($1,000,000,000.00).
          “Environmental Laws” shall mean that as set forth in Section 3.13(a)
hereof.
          “EPA” shall mean that as set forth in Section 3.13(b) hereof.
          “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as in effect as of the date of this Agreement and as amended from time to
time in the future.
          “ERISA Affiliate” shall mean a Person which is under common control
with a Borrower within the meaning of Section 414(b) of the Code including, but
not limited to, a Subsidiary of such Borrower.
          “Event of Default” shall mean any of the Events of Default described
in Section 7.01 of this Agreement.
          “Excess Amount” shall mean that as set forth in Section 2.01(d)
hereof.
          “Excess Interest” shall mean that as set forth in Section 2.02(c)
hereof.
          “Executive Order No. 13224” shall mean the Executive Order No. 13224
on Terrorist Financing, effective September 24, 2001, as the same has been, or
shall hereafter be, renewed, extended, amended or replaced.
          “Existing Letters of Credit” shall mean that as set forth in
Section 2.05 hereof.
          “Existing Loan Agreement” shall mean that certain First Amended and
Restated Credit Agreement dated as of September 17, 2004 entered into by and
among the Borrowers, the Agent and the bank parties thereto, as the same was
amended from time to time.
          “Expiry Date” shall mean September 30, 2015 or such earlier date on
which the Revolving Credit Facility Commitment shall have been terminated
pursuant to this Agreement.
          “Federal Funds Effective Rate” shall mean, for any day, the rate per
annum (rounded upward to the nearest 1/100 of 1%) determined by the Agent (which
determination shall be conclusive absent manifest error) to be the rate per
annum announced by the Federal Reserve Bank of New York (or any successor) on
such day as being the weighted average of the rates on overnight Federal funds
transactions arranged by Federal funds brokers on the previous trading day, as
computed and announced by such Federal Reserve Bank (or any successor) in
substantially the same manner as such Federal Reserve Bank computes and
announces the weighted average it refers to as the “Federal Funds Effective
Rate” as of the date of this Agreement; provided, that if such Federal Reserve
Bank (or its successor) does not announce

7



--------------------------------------------------------------------------------



 



such rate on any day, the “Federal Funds Effective Rate” for such day shall be
the Federal Funds Effective Rate for the last day on which such rate was
announced.
          “Fiscal Quarter(s)” shall mean the period(s) of January 1 through
March 31, April 1 through June 30, July 1 through September 30, and October 1
through December 31 of each calendar year or such other quarterly fiscal period
as may be approved by the Securities and Exchange Commission at the request of
any Borrower.
          “GAAP” shall mean generally accepted accounting principles (as such
principles may change from time to time), which shall include the official
interpretations thereof by the Financial Accounting Standards Board, applied on
a consistent basis.
          “Guaranteed Obligations” shall mean all obligations from time to time
of the Borrowers to the Banks, the Swing Line Lender or the Issuing Bank under
or in connection with any Loan Document, whether for principal, interest, fees,
indemnities, expenses or otherwise, and all refinancings or refundings thereof,
whether such obligations are direct or indirect, otherwise secured or unsecured,
joint or several, absolute or contingent, due or to become due, whether for
payment or performance, now existing or hereafter arising (specifically
including but not limited to obligations arising or accruing after the
commencement of any bankruptcy, insolvency, reorganization or similar proceeding
with respect to the Borrowers or any other Person, or which would have arisen or
accrued but for the commencement of such proceeding, even if the claim for such
obligation is not enforceable or allowable in such proceeding). Without
limitation of the foregoing, such obligations include all obligations arising
from any extensions of credit under or in connection with the Loan Documents
from time to time, regardless of whether any such extensions of credit are in
excess of the amount committed under or contemplated by the Loan Documents or
are made in circumstances in which any condition to extension of credit is not
satisfied. Without limitation of the foregoing, the Banks, Issuing Bank and/or
the Swing Line Lender (or any successive assignee or transferee) from time to
time may assign or otherwise transfer all or any portion of its or their rights
or obligations under the Loan Documents (including, without limitation, all or
any portion of any commitment to extend credit), or any other Guaranteed
Obligations, to any other Person, and such Guaranteed Obligations (including,
without limitation, any Guaranteed Obligations resulting from extension of
credit by such other Person under or in connection with the Loan Documents)
shall be and remain Guaranteed Obligations entitled to the benefit of the
Agreement.
          “Guarantees” shall mean the Guaranty and Suretyship Agreements in the
form attached hereto as Exhibit “D” executed and delivered by each Guarantor, as
each such agreement may be amended, modified, supplemented or restated from time
to time.
          “Guarantors” shall mean (i) The LPA Group Incorporated, a South
Carolina corporation, and (ii) the Domestic Subsidiaries required by the terms
of Section 5.15 of this Agreement.
          “Hedging Agreements” shall mean foreign exchange agreements, currency
swap agreements, interest rate exchange, swap, cap, collar, adjustable strike
cap, adjustable strike corridor agreements or any other similar hedging
agreements or arrangements entered into by the Borrowers in the ordinary course
of business and not for speculative purposes.

8



--------------------------------------------------------------------------------



 



          “Hedging Obligations” shall mean all liabilities of the Borrowers
under Hedging Agreements.
          “Incentive Pricing Effective Date” shall mean that as set forth in
Section 2.02(a)(ii) hereof.
          “Indebtedness” shall mean, for any Borrower or its Subsidiaries
(i) all obligations for borrowed money, direct or indirect, incurred, assumed,
or guaranteed (including, without limitation, all notes payable and drafts
accepted representing extensions of credit, all obligations evidenced by bonds,
debentures, notes or similar instruments, all obligations on which interest
charges are customarily paid, all obligations under conditional sale or other
title retention agreements, all obligations for the deferred purchase price of
capital assets and all obligations issued or assumed as full or partial payment
for property), (ii) all obligations secured by any Lien existing on property
owned or acquired subject thereto, whether or not the obligations secured
thereby shall have been assumed (excluding specifically all obligations under
Operating Leases), (iii) all reimbursement obligations (contingent or
otherwise), (iv) all indebtedness represented by obligations under a Capital
Lease and the amount of such indebtedness shall be the Capitalized Lease
Obligations with respect to such Capital Lease, (v) all Hedging Obligations and
all obligations (contingent or otherwise) under any letter of credit, banker’s
acceptance, guaranty or indemnification agreement, (vi) all obligations to
advance funds to, or to purchase assets, property or services from, any other
Person in order to maintain the financial condition of such Person and (vii) any
other transaction (including forward sale or purchase agreements) having the
commercial effect of a borrowing of money entered into by such Borrower to
finance its operations or capital requirements.
          “Indemnitees” shall mean that as set forth in Section 9.16 hereof.
          “Indemnified Liabilities” shall mean that as set forth in Section 9.16
hereof.
          “Interest and Rent Coverage Ratio” shall mean, as of the date of
determination for the period of determination, the ratio of (i) (a) EBITDAR,
less (b) income taxes actually paid during such period, less (c) Distributions
paid in cash by MBC during such period, to (ii) the sum of all Interest Expense
and Rent Expense, in each case determined and Consolidated for the Borrowers and
their Subsidiaries in accordance with GAAP.
          “Interest Expense” shall mean, for the period of determination, all
interest accruing during such period on Indebtedness, including, without
limitation, all interest required under GAAP to be capitalized during such
period, in each case determined and Consolidated for the Borrowers and their
Subsidiaries in accordance with GAAP.
          “Interest Period” shall mean, with respect to any Libor Rate Loan, the
period commencing on the date such Loan is made as, continued as or converted
into a Libor Rate Loan and ending on the last day of such period as selected by
the Borrowers pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of such period, as selected by the Borrowers pursuant
to the provisions below. The duration of each Interest Period for any Libor Rate
Loan

9



--------------------------------------------------------------------------------



 



shall be for any number of months selected by the Borrowers upon notice as set
forth in Section 2.01(c), provided that:
               (i) the Interest Period for any Libor Rate Loan shall be one (1),
two (2), three (3) or six (6) months or such other period as may be agreed upon
by the Borrowers and the Banks;
               (ii) Interest Periods for Libor Rate Loans in connection with
which any Borrower has or may incur Hedging Obligations with any Bank shall be
of the same duration as the relevant periods set under the applicable
Bank-Provided Hedge;
               (iii) whenever the last day of any Interest Period would
otherwise occur on a day other than a Business Day, the last day of such
Interest Period shall occur on the next succeeding Business Day, provided that
if such extension of time would cause the last day of such Interest Period to
occur in the next following calendar month, the last day of such Interest Period
shall occur on the last Business Day immediately preceding the last day of such
Interest Period;
               (iv) if the Borrowers continue any Libor Rate Loan for an
additional Interest Period, the first day of the new Interest Period shall be
the last day of the preceding Interest Period; however, interest shall only be
charged once for such day at the rate applicable to the Libor Rate Loan for the
new Interest Period;
               (v) if the Borrowers fail to so select the duration of any
Interest Period, the duration of such Interest Period shall be one (1) month;
and
               (vi) the last day of any Interest Period shall not occur after
the Expiry Date.
          “Issuing Bank “ shall mean Citizens, in its capacity as the issuer of
Letters of Credit, or any Person serving as a successor Issuing Bank hereunder.
          “Law” shall mean any law (including common law), constitution,
statute, treaty, regulation, rule, ordinance, order, injunction, writ, decree or
award of any Official Body.
          “Letter of Credit” or “Letters of Credit” shall mean, singularly or
collectively as the context may require, the letters of credit issued in
accordance with Section 2.05 hereof.
          “Letter of Credit Commission” shall mean that as set forth in
Section 2.06 hereof.
          “Letter of Credit Face Amount” shall mean, for each Letter of Credit,
the face amount of such Letter of Credit.
          “Letter of Credit Related Documents” shall mean any agreements or
instruments relating to a Letter of Credit.
          “Letter of Credit Reserve” shall mean, at any time, an amount equal to
(a) the aggregate Letter of Credit Undrawn Availability at such time plus,
without duplication, (b) the

10



--------------------------------------------------------------------------------



 



aggregate amount theretofore paid by the issuer under the Letters of Credit and
not debited to the Borrowers’ account or otherwise reimbursed by the Borrowers.
          “Letter of Credit Undrawn Availability” shall mean, at any time, the
maximum amount available to be drawn at such time under all then outstanding
Letters of Credit, including any amounts drawn thereunder and not reimbursed,
regardless of the existence or satisfaction of any conditions or limitations on
drawing.
          “Leverage Ratio” shall mean, as of the date of determination, the
ratio of (i) Indebtedness, as Consolidated for the Borrowers and their
Subsidiaries in accordance with GAAP, to (ii) EBITDA.
          “Libor Advantage Loan Interest Payment Date” shall mean, initially,
October __, 2010, and thereafter the numerically corresponding date of each
month. If a month does not contain a day that numerically corresponds to the
date of the Libor Advantage Loan Interest Payment Date, the Libor Advantage Loan
Interest Payment Date shall be the last day of such month.
          “Libor Advantage Loan Interest Period” shall mean, initially, the
period commencing on the Closing Date (the “Start Date”) and ending on the
numerically corresponding date one (1) month later, and thereafter each one
(1) month period ending on the day of such month that numerically corresponds to
the Start Date. If a Libor Advantage Loan Interest Period is to end in a month
for which there is no day which numerically corresponds to the Start Date, the
Libor Advantage Loan Interest Period will end on the last day of such month.
          “Libor Advantage Rate” shall mean, relative to any Libor Advantage
Loan Interest Period, the offered rate for delivery in two (2) London Banking
Days (as defined below) of deposits of U.S. Dollars which the British Bankers’
Association fixes as its LIBOR rate and which appears on the Dow Jones Market
Service (formerly known as Telerate) page 3750 as of 11:00 a.m. London time on
the day on which the Libor Advantage Loan Interest Period commences, and for a
period approximately equal to such Libor Advantage Loan Interest Period. If the
first (1st) day of any Libor Advantage Loan Interest Period is not a day which
is both a (i) Business Day, and (ii) (a London Banking Day, the Libor Advantage
Rate shall be determined in reference to the next preceding day which is both a
Business Day and a London Banking Day. If for any reason the Libor Advantage
Rate is unavailable and/or the Swing Line Lender is unable to determine the
Libor Advantage Rate for any Libor Advantage Loan Interest Period, the Libor
Advantage Rate shall be deemed to be equal to the Base Rate.
          “Libor Advantage Rate Loan” shall mean any Loan that bears interest
with reference to the Libor Advantage Rate.
          “Libor Lending Rate” means, relative to any Libor Rate Loan to be
made, continued or maintained as, or converted into, a Libor Rate Loan for any
Interest Period, a rate per annum determined pursuant to the following formula:

      Libor Lending Rate        = Libor Rate
  (1.00 – Libor Reserve Percentage)

11



--------------------------------------------------------------------------------



 



          “Libor Rate” means relative to any Interest Period for Libor Rate
Loans, the offered rate for deposits of U.S. dollars in an amount approximately
equal to the amount of the requested Libor Rate Loan for a term coextensive with
the designated Interest Period which the British Bankers’ Association fixes as
its Libor rate and which appears on the Dow Jones Markets Service (formerly
known as Telerate) Page 3750 as of 11:00 a.m. London time on the day which is
two (2) London Banking Days prior to the beginning of such Interest Period.
          “Libor Rate Loan” shall mean any Loan that bears interest with
reference to the Libor Rate.
          “Libor Reserve Percentage” means, relative to any day of any Interest
Period for Libor Rate Loans, the maximum aggregate (without duplication) of the
rates (expressed as a decimal fraction) of reserve requirements (including all
basic, emergency, supplemental, marginal and other reserves and taking into
account any transitional adjustments or other scheduled changes in reserve
requirements) under any regulations of the Board of Governors of the Federal
Reserve System (the “Board”) or other governmental authority having jurisdiction
with respect thereto as issued from time to time and then applicable to assets
or liabilities consisting of “Eurocurrency Liabilities”, as currently defined in
Regulation D of the Board, having a term approximately equal or comparable to
such Interest Period.
          “Lien” shall mean any mortgage, deed of trust, pledge, lien, security
interest, charge or other encumbrance or security arrangement of any nature
including, but not limited to, any conditional sale or title retention
arrangement, and any assignment, deposit arrangement (other than escrow
deposits) or lease intended as, or having the effect of, security.
          “Loan” or “Loans” shall mean, singularly or collectively, as the
context may require, the Revolving Credit Loans, the Swing Line Loans and any
other credit to any Borrower extended by any Bank in accordance with Article II
hereof as evidenced by the Notes, as the case may be.
          “Loan Account” shall mean that as set forth in Section 2.14 hereof.
          “Loan Document” or “Loan Documents” shall mean, singularly or
collectively as the context may require, (i) this Agreement, (ii) the Notes,
(iii) the Guarantees, (iv) the Hedging Agreements, (v) the Letters of Credit,
(vi) the Letter of Credit Related Documents and (vii) any and all other
documents, instruments, certificates and agreements executed and delivered in
connection with this Agreement, as any of them may be amended, modified,
extended or supplemented from time to time.
          “Loan Party” shall mean the Borrowers and the Guarantors.
          “London Banking Day” means a day on which dealings in U.S. dollar
deposits are transacted in the London interbank market.
          “Majority Banks” shall mean the Banks whose Commitment Percentages
aggregate at least fifty-one percent (51%) of the Total Commitment Amount or, if
there is any borrowing hereunder, the holders of at least fifty-one percent
(51%) of the amount outstanding under the Notes.

12



--------------------------------------------------------------------------------



 



          “Material Adverse Change” shall mean a material adverse change in the
(a) business, operations or condition (financial or otherwise) of MBC and its
Subsidiaries taken as a whole; (b) the ability of the Loan Parties,
collectively, to perform any of their payment or other material obligations
under this Agreement or any of the other Loan Documents to which they are a
party; or (c) the legality, validity, or enforceability of the obligations of
any Loan Party under this Agreement or any of the other Loan Documents.
          “Material Adverse Effect” shall mean a material adverse effect on
(a) the business, operations or condition (financial or otherwise) of MBC and
its Subsidiaries taken as a whole; (b) the ability of the Loan Parties,
collectively, to perform any of their payment or other material obligations
under this Agreement or any of the other Loan Documents to which they are a
party; or (c) the legality, validity, or enforceability of the obligations of
any Loan Party under this Agreement or any of the other Loan Documents.
          “Material Domestic Subsidiary” shall mean a Materially Controlled
Domestic Subsidiary that (i) is created or becomes a Materially Controlled
Domestic Subsidiary from and after the Closing Date, and (ii) either (A) owns
assets having a fair market value in excess of $500,000, or (B) generates gross
revenues in excess of $500,000 in any fiscal year of the Borrowers, as
determined and calculated in accordance with GAAP.
          “Materially Controlled Domestic Subsidiary” shall mean, singularly or
collectively as the context may require, (i) any corporation more than eighty
percent (80%) of whose capital stock of any class or classes having by the terms
thereof ordinary voting power to elect a majority of the directors of such
corporation is owned (directly or indirectly) by such Borrower and/or one or
more Subsidiaries of such Borrower, (ii) any partnership, association, joint
venture or other entity in which such Borrower and/or one or more Subsidiaries
of such Borrower has more than an eighty percent (80%) equity interest.
          “Maximum Rate” shall mean that as set forth in Section 2.02(c) hereof.
          “MBC” shall mean that as set forth in the preamble hereof.
          “Measurement Quarter” shall mean that as set forth in
Section 2.02(a)(ii) hereof.
          “Michael Baker, Jr.” shall mean that as set forth in the preamble
hereof.
          “Net Income” shall mean, for the period of determination, net income
(after taxes), excluding, however, extraordinary gains, in each case determined
and Consolidated for the Borrowers and their Subsidiaries in accordance with
GAAP.
          “Net Proceeds” shall mean proceeds in cash, checks or other cash
equivalent financial instruments as and when received by a Person from a sale of
stock or assets (a “Disposition”), net of: (i) the direct costs relating to such
Disposition excluding amounts payable to any Borrower or any Affiliate of any
Borrower (unless deemed reasonable by the Agent), (ii) any and all sale, use or
other taxes, including, income taxes paid or payable, or reasonably estimated to
be payable, directly or indirectly as a result of such Disposition, and
(iii) any reserves for indemnification obligations in connection with the
Disposition (provided, that any

13



--------------------------------------------------------------------------------



 



reserves remaining at the end of the applicable indemnification period shall
constitute Net Proceeds hereunder).
          “Note” or “Notes” shall mean, singularly or collectively as the
context may require, the Revolving Credit Notes, the Swing Line Note and any
other note of the Borrowers executed and delivered pursuant to this Agreement,
as any such note may be amended, modified or supplemented from time to time,
together with all extensions, renewals, refinancings or refundings in whole or
in part.
          “Notices” shall mean that as set forth in Section 9.04 hereof.
          “Office”, when used in connection with (i) Citizens or the Agent,
shall mean its designated office located at 525 William Penn Place, Pittsburgh,
Pennsylvania 15219 or such other office of Citizens or the Agent as Citizens or
the Agent may designate in writing from time to time, or (ii) any other Bank,
shall mean its designated office identified on Schedule 1 attached hereto and
made a part hereof with respect to such Bank or such other office of such Bank
as such Bank may designate in writing from time to time.
          “Official Body” means any government or political subdivision or any
agency, authority, bureau, central bank, board, commission, department or
instrumentality of either, or any court, tribunal, grand jury or arbitrator, in
each case whether foreign or domestic.
          “Operating Leases” shall mean all leases other than Capital Leases.
          “PBGC” shall mean the Pension Benefit Guaranty Corporation established
pursuant to Title IV of ERISA.
          “Person” shall mean an individual, corporation, limited liability
company, partnership, joint venture, trust, or unincorporated organization or
government or agency or political subdivision thereof.
          “Plan” shall mean any deferred compensation program, including both
single and multi-employer plans, subject to Title IV of ERISA and established
and maintained for employees, officers or directors of any Borrower or any
Subsidiary or any ERISA Affiliate.
          “Potential Default” shall mean any event or condition which with
notice or passage of time, or any combination of the foregoing, would constitute
an Event of Default.
          “Preference” shall mean that as set forth in Section 8.13 hereof.
          “Prime Rate” shall mean that rate of interest per annum announced by
the Agent from time to time as its Prime Rate, which may not represent the
lowest rate charged by the Agent to other borrowers at any time or from time to
time.
          “Pro Rata Share” shall mean, with respect to each Bank, its Commitment
Percentage.

14



--------------------------------------------------------------------------------



 



          “Prohibited Transaction” shall mean any transaction which is
prohibited under Section 4975 of the Code or Section 406 of ERISA and not exempt
under Section 4975 of the Code or Section 408 of ERISA.
          “Refunded Swing Line Loans” shall mean as set forth in
Section 2.01.5(d) hereof.
          “Register” shall mean that as set forth in Section 8.17(a)(vii)
hereof.
          “Regulations” shall mean that as set forth in Section 9.17(a) hereof
          “Rent Expense” shall mean all items included as rent expense in the
audited financial statements of the Borrowers and their Subsidiaries submitted
pursuant to Section 5.01(a) hereof, in each case determined and Consolidated for
the Borrowers and their Subsidiaries in accordance with GAAP; provided, however,
for any period of determination for which Rent Expense must be estimated in good
faith by the Borrowers in accordance with the terms of this Agreement, Rent
Expense shall be determined and Consolidated for the Borrowers and their
Subsidiaries in accordance with sound accounting principles.
          “Reportable Event” shall mean any of the events set forth in Section
4043(b) of ERISA or the regulations thereunder, except any such event as to
which the provision for thirty (30) days notice to the PBGC is waived under
applicable regulations.
          “Reporting Quarter” shall mean that as set forth in
Section 2.02(a)(ii) hereof.
          “Required Deductions” shall mean that as set forth in Section 2.13
hereof.
          “Revolving Credit Commitment” shall mean, with respect to each Bank,
the amount set forth on Schedule 1 attached hereto and made a part hereof as the
amount of such Bank’s commitment to make Revolving Credit Loans.
          “Revolving Credit Facility Commitment” shall mean that as set forth in
Section 2.01(a) hereof.
          “Revolving Credit Loans” shall mean that as set forth in
Section 2.01(a) hereof.
          “Revolving Credit Note” or “Revolving Credit Notes” shall mean,
singularly or collectively, as the context may require, the Revolving Credit
Notes of the Borrowers delivered in accordance with Section 2.01(b) hereof
together with all amendments, extensions, renewals, replacements, refinancings
or refundings thereof in whole or in part.
          “State Superfund Law” means that as set forth in Section 3.13(b)
hereof.
          “Subsidiary” or “Subsidiaries” of a Borrower shall mean, singularly or
collectively as the context may require, (i) any corporation more than fifty
percent (50%) of whose capital stock of any class or classes having by the terms
thereof ordinary voting power to elect a majority of the directors of such
corporation is owned (directly or indirectly) by such Borrower and/or one or
more Subsidiaries of such Borrower, (ii) any partnership, association, joint
venture or other entity in which such Borrower and/or one or more Subsidiaries
of such

15



--------------------------------------------------------------------------------



 



Borrower has more than a fifty percent (50%) equity interest and (iii) any
entity that is required to be Consolidated under FASB Interpretation #46 (as
revised) (Consolidation of variable interest entities); provided, however, that
with respect to the representations and warranties set forth in Article III
hereof only, the terms “Subsidiary” and “Subsidiaries”, as they relate to MBC,
shall mean Michael Baker Jr. and Baker NY.
          “Swing Line Lender” shall mean Citizens, in its capacity as Swing Line
Lender, or any Person serving as a successor Swing Line Lender hereunder.
          “Swing Line Loan Facility” shall mean as set forth in
Section 2.01.5(a) hereof.
          “Swing Line Loans” shall mean the Loans made by the Swing Line Lender
to the Borrowers pursuant to Section 2.01.5 hereof.
          “Swing Line Note” shall mean the Swing Line Note, dated of even date
herewith, made by the Borrowers to the Swing Line Lender, as amended, modified
or supplemented from time to time, together with all extensions, renewals,
refinancings or refundings in whole or in part.
          “Termination Event” shall mean (i) a Reportable Event, (ii) the
termination of a single employer Plan or the treatment of a single employer Plan
amendment as the termination of such Plan under Section 4041 of ERISA, or the
filing of a notice of intent to terminate a single employer Plan, or (iii) the
institution of proceedings to terminate a single employer Plan by the PBGC under
Section 4042 of ERISA, or (iv) the appointment of a trustee to administer any
single employer Plan.
          “Total Commitment Amount” shall mean the obligation of the Banks
hereunder to make Revolving Credit Loans up to the maximum aggregate principal
amount of One Hundred Twenty-Five Million and 00/100 Dollars ($125,000,000.00).
          “USA Patriot Act” shall mean the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.
          “Withholding Certificate” means that as set forth in Section 9.17(a)
hereof.
     1.02 Construction and Interpretation.
          (a) Obligations of and References to Borrowers and Loan Parties. Each
and every obligation of the Borrowers contained in this Agreement or any Loan
Document, whether or not expressly stated, shall be the joint and several
obligations of the Borrowers. Any and all references to the Borrowers contained
in any representation or covenant of the Borrowers’ hereunder shall be a
representation or covenant with respect to each and every Borrower, both
individually and collectively. Each and every obligation of the Loan Parties
contained in this Agreement or any Loan Document, whether or not expressly
stated, shall be the joint and several obligations of the Loan Parties. Any and
all references to the Loan Parties contained in any

16



--------------------------------------------------------------------------------



 



representation or covenant of the Loan Parties hereunder shall be a
representation or covenant with respect to each and every Loan Party, both
individually and collectively.
          (b) Construction. Unless the context of this Agreement otherwise
clearly requires, references to the plural include the singular, the singular
the plural, the part the whole and “or” has the inclusive meaning represented by
the phrase “and/or”. References in this Agreement to “judgments” of the Agent
and the Banks include good faith estimates by the Agent and the Banks (in the
case of quantitative judgments) and good faith beliefs by the Agent and the
Banks (in the case of qualitative judgments). The definition of any document or
instrument includes all schedules, attachments, and exhibits thereto and all
renewals, extensions, supplements, restatements and amendments thereof.
“Hereunder”, “herein”, “hereto”, “hereof”, “this Agreement” and words of similar
import refer to this entire document; “including” is used by way of illustration
and not by way of limitation, unless the context clearly indicates to the
contrary; and any action required to be taken by any Borrower or all of the
Borrowers is to be taken promptly, unless the context clearly indicates to the
contrary.
          (c) Accounting Terms. Any accounting term not specifically defined in
Section 1.01 hereof shall have the meaning ascribed thereto by GAAP.
ARTICLE II
THE CREDIT FACILITY
     2.01 Revolving Credit Facility Commitment.
          (a) Revolving Credit Loans. Subject to the terms and conditions and
relying upon the representations and warranties set forth in this Agreement, the
Notes and the other Loan Documents, the Banks severally (but not jointly) agree
to make loans (the “Revolving Credit Loans”) to the Borrowers at any time or
from time to time on or after the Closing Date and to and including the Business
Day immediately preceding the Expiry Date in an aggregate principal amount
which, when combined with the aggregate principal amount of all Swing Line Loans
outstanding and the aggregate Letter of Credit Undrawn Availability, shall not
exceed at any one time outstanding One Hundred Twenty Five Million and 00/100
Dollars ($125,000,000.00) (the “Revolving Credit Facility Commitment”);
provided, however, that no Bank shall be required to make Revolving Credit Loans
(or participate in the issuance of Letters of Credit) in an aggregate principal
amount outstanding at any one time exceeding such Bank’s Commitment. The
Revolving Credit Loans shall be made pro rata in accordance with each Bank
Commitment Percentage. Within the limits of time and amount set forth in this
Section 2.01, and subject to the provisions of this Agreement including, without
limitation, the Banks’ right to demand repayment of the Revolving Credit Loans
upon the occurrence of an Event of Default, the Borrowers may borrow, repay and
reborrow under this Section 2.01; provided, however, that if the Borrowers
prepay any Libor Rate Loan on a day other than the last day of the applicable
Interest Period for such Libor Rate Loan, then the Borrowers shall comply with
the terms and conditions of Section 2.11(c) with respect to such prepayment.
          (b) Revolving Credit Notes. The joint and several obligations of the
Borrowers to repay the unpaid principal amount of the Revolving Credit Loans
made to the

17



--------------------------------------------------------------------------------



 



Borrowers by each Bank and to pay interest on the unpaid principal amount
thereof is evidenced in part by the Revolving Credit Notes of the Borrowers,
dated the Closing Date, in substantially the form of Exhibit “A” attached hereto
and made a part hereof, with the blanks appropriately filled. Each Revolving
Credit Note shall be payable to the order of a Bank in a principal amount equal
to such Bank’s Revolving Credit Commitment. The executed Revolving Credit Notes
will be delivered by the Borrowers to the Banks on the Closing Date.
          (c) Making, Continuing or Converting of Revolving Credit Loans.
Subject to the terms and conditions set forth in this Agreement and the other
Loan Documents, and provided that the Borrowers have satisfied all applicable
conditions specified in Article IV hereof, the Banks shall make Revolving Credit
Loans to the Borrowers which, as selected by the Borrowers pursuant to this
Section 2.01(c), shall be Base Rate Loans or Libor Rate Loans. In addition,
subject to the terms and conditions set forth below, the Borrowers shall have
the opportunity to (i) convert Base Rate Loans into Libor Rate Loans,
(ii) convert Libor Rate Loans into Base Rate Loans or (iii) continue Libor Rate
Loans as Libor Rate Loans for additional Interest Periods.
               (i) Each Revolving Credit Loan that is made as or converted (from
a Libor Rate Loan) into a Base Rate Loan shall be made or converted on such
Business Day and in such amount as an Authorized Representative of the Borrowers
shall request by written or telephonic notice (confirmed promptly, but in no
event later than one Business Day thereafter, in writing) received by the Agent
no later than 10:00 a.m. (Pittsburgh, Pennsylvania time) on the date of
requested disbursement of or conversion into the requested Base Rate Loan.
Subject to the terms and conditions of this Agreement, on each borrowing date,
the Agent shall make the proceeds of the Base Rate Loan available to the
Borrowers at the Agent’s Office in immediately available funds not later than
2:00 p.m. (Pittsburgh, Pennsylvania time). Unless an Authorized Representative
of the Borrowers shall provide the Agent with the required written notice to
convert a Base Rate Loan into a Libor Rate Loan on or prior to the third (3rd)
Business Day prior to the date of requested conversion, such Base Rate Loan
shall automatically continue as a Base Rate Loan.
               (ii) Each Revolving Credit Loan that is made as, continued as or
converted (from a Base Rate Loan) into a Libor Rate Loan shall be made,
continued or converted, on such Business Day, in such amount (greater than or
equal to One Million and 00/100 Dollars ($1,000,000.00); provided, however, that
any amount in excess of One Million and 00/100 Dollars ($1,000,000.00) may only
be in increments of Five Hundred Thousand and 00/100 Dollars ($500,000.00)) and
with such an Interest Period as an Authorized Representative of the Borrowers
shall request by written or telephonic notice (confirmed promptly, but in no
event later than one Business Day thereafter, in writing) received by the Agent
no later than 10:00 a.m. (Pittsburgh, Pennsylvania time) on the third (3rd)
Business Day prior to the requested date of disbursement of, continuation of or
conversion into the requested Libor Rate Loan. Subject to the terms and
conditions of this Agreement, on each borrowing date, the Agent shall make the
proceeds of the Libor Rate Loan available to the Borrowers at the Agent’s Office
in immediately available funds, no later than 10:00 a.m. (Pittsburgh,
Pennsylvania time). In addition, in the event that the Borrowers desire to
continue a Libor Rate Loan for an additional Interest Period, an Authorized
Representative of the Borrowers shall provide the Agent with written notice
thereof on or prior to the third (3rd) Business Day prior to the expiration of
the

18



--------------------------------------------------------------------------------



 



applicable Interest Period. In the event that an Authorized Representative of
the Borrowers fails to provide the Agent with the required written or telephonic
notice (confirming promptly, but in no event later than one Business Day
thereafter, in writing) on or prior to the third (3rd) Business Day prior to the
expiration of the applicable Interest Period for a Libor Rate Loan, the
Borrowers shall be deemed to have given written notice that such Loan shall be
converted into a Base Rate Loan on the last day of the applicable Interest
Period. Notwithstanding anything contained herein to the contrary, there shall
not be more than four (4) Revolving Credit Loans that are Libor Rate Loans
outstanding at any time. Each written notice of any Libor Rate Loan shall be
irrevocable and binding on the Borrowers and the Borrowers shall indemnify the
Agent and the Banks against any loss or expense incurred by the Banks as a
result of any failure by the Borrowers to consummate such transaction calculated
as set forth in Section 2.11(c) hereof.
               (iii) Each Bank hereby authorizes the Agent to make all Loans
that are requested by the Borrowers on the proposed date of disbursement. Upon
receipt of a request to make, continue or convert a Revolving Credit Loan
hereunder, the Agent shall promptly, but in no event later than 12:00 noon
(Pittsburgh, Pennsylvania time) on the date of the receipt of such request,
advise each of the Banks of the proposed date of disbursement, continuation or
conversion, the amount and type of each such Revolving Credit Loan, the
applicable Interest Period and the Bank’s Commitment amount thereof. Each Bank
shall remit its Commitment Percentage of the principal amount of each Revolving
Credit Loan to the Agent at the Office of the Agent in immediately available
funds no later than 2:00 p.m. (Pittsburgh, Pennsylvania time) on the applicable
date of disbursement. If the amount of such Bank’s Commitment Percentage is not
made available to the Agent by such Bank on the applicable borrowing date, the
Agent shall not be required to fund such Bank’s Commitment Percentage of the
Revolving Credit Loans on the applicable borrowing date; provided, however, the
Agent may elect in its sole discretion to fund such Bank’s Commitment Percentage
on the applicable borrowing date, and such Bank shall be subject to the
repayment obligations set forth below.
               (iv) The Agent may assume that each Bank has made or will make
the proceeds of a Loan available to the Agent unless the Agent shall have been
notified by such Bank on or before the later of (a) the close of business on the
Business Day preceding the applicable borrowing date with respect to the Loan,
or (b) one (1) hour before the time on which the Agent actually funds the
proceeds of such Loan to the Borrowers (whether using its own funds pursuant to
this subsection or using proceeds deposited with the Agent by the Banks and
whether such funding occurs before or after the time on which the Banks are
required to deposit the proceeds of such Loan with the Agent). The Agent may, in
reliance upon such assumption (but shall not be required to), make available to
the Borrowers a corresponding amount. If such corresponding amount is not in
fact made available to the Agent by such Bank, the Agent shall be entitled to
recover such amount on demand from such Bank (or, if such Bank fails to pay such
amount, forthwith upon such demand from the Borrowers) together with interest
thereon, in respect of each day during the period commencing on the date such
amount was made available to the Borrowers and ending on the date the Agent
recovers such amount, at a rate per annum equal to (y) the Base Rate during the
first three (3) days after such interest shall begin to accrue and (z) the
Applicable Rate in respect of such Loan after the end of such three (3) day
period.
          (d) Maximum Principal Balance of Revolving Credit Loans and Letter of
Credit Undrawn Availability. The sum of the aggregate principal amount of all
Revolving Credit

19



--------------------------------------------------------------------------------



 



Loans outstanding, the sum of the aggregate principal amount of all Swing Line
Loans outstanding and the aggregate Letter of Credit Undrawn Availability shall
not exceed the amount of the Revolving Credit Facility Commitment. The Borrowers
agree that if at any time the sum of the aggregate principal amount of all
Revolving Credit Loans outstanding, the sum of the aggregate principal amount of
all Swing Line Loans outstanding and the aggregate Letter of Credit Undrawn
Availability exceeds the amount of the Revolving Credit Facility Commitment (the
“Excess Amount”), the Borrowers shall promptly, but in no event later than one
(1) Business Day thereafter, pay to the Agent (for the ratable benefit of the
Banks) such Excess Amount. If not sooner paid, the entire principal balance of
all outstanding Revolving Credit Loans, together with all unpaid accrued
interest thereon, and all other sums and costs owed to the Agent and the Banks
by the Borrowers pursuant to this Agreement, shall be immediately due and
payable on the Expiry Date, without notice, presentment or demand of any kind.
          (e) Borrowers may seek, at their option, upon at least thirty
(30) Business Days’ prior written notice to the Agent, to increase the Total
Commitment Amount by an amount of up to, but not exceeding, an additional Fifty
Million Dollars ($50,000,000) over the Total Commitment Amount in effect on the
Closing Date; provided that any such increase in the Total Commitment Amount
shall be in an aggregate amount, for all of the Banks, of not less than Ten
Million Dollars ($10,000,000), increased by increments of One Million Dollars
($1,000,000). Such notice shall specify the amount of any such increase and
shall be delivered at a time when no Default or Event of Default has occurred
and is continuing. The Agent shall, after receiving such notice, offer the
increase (which may be declined by any Bank in its sole discretion) in the Total
Commitment Amount on a ratable basis to the Banks. If any Bank declines to
increase its Revolving Credit Commitment by an amount equal to its Pro Rata
Share of the requested increase of the Total Commitment Amount, the Agent and
the Borrowers may offer such increase of the Total Commitment Amount on a non
pro-rata basis to one or more Banks and/or to other banks or financial
institutions reasonably acceptable to the Agent and the Borrowers. No increase
in the Total Commitment Amount shall become effective until (i) (A) the existing
or new Banks extending such incremental Revolving Credit Commitment amount and
the Borrowers shall have delivered to the Agent a document in form reasonably
satisfactory to the Agent pursuant to which any such existing Bank confirms the
amount of its Revolving Credit Commitment increase, any such new Bank states its
Revolving Credit Commitment amount and agrees to assume and accept the
obligations and rights of a Bank hereunder, and the Borrowers accept such
incremental Revolving Credit Commitments, and (B) Borrowers shall have executed
and delivered to Agent and the Banks such replacement or additional Revolving
Credit Notes as shall be required by Agent, (ii) the Guarantors shall have
delivered to the Agent a signed acknowledgment confirming their continuing
obligations under the Guarantees after giving effect to the contemplated
increase in the Total Commitment Amount, and (iii) Agent shall have received
such evidence of organizational existence, authority to enter into the
contemplated transactions and agreements and opinion letters as are required by
the Agent in connection with any such increase in the Total Commitment Amount.
The Banks (new or existing) shall accept an assignment from the existing Banks,
and the existing Banks shall make an assignment to the new or existing Bank
accepting a new or increased Revolving Credit Commitment, of an interest in each
then outstanding Loan (if any) such that, after giving effect thereto, all such
Loans are held ratably by the Banks in proportion to their respective Revolving
Credit Commitments. Assignments pursuant to the preceding sentence shall be made
in exchange for the principal amount assigned plus accrued and unpaid interest.
Entitlement to ongoing commitment fees

20



--------------------------------------------------------------------------------



 



under Section 2.04 or letter of credit fees under Section 2.06, as applicable,
shall be allocated ratably to the Banks following such increase in proportion to
the new Revolving Credit Commitments based upon the date such new Revolving
Credit Commitment amounts become effective.
     2.01.5 Swing Line Loan Facility.
          (a) Swing Line Loans. Subject to the terms and conditions and relying
upon the representations and warranties set forth in this Agreement and the
other Loan Documents, the Swing Line Lender may, in its sole and absolute
discretion, make available to the Borrowers at any time and from time to time
during the period from the Closing Date through and including the Business Day
immediately preceding the earlier of (i) the date upon which the aggregate
unpaid principal balance of the Swing Line Loans become due and payable by
demand or (ii) the Expiry Date, by making Swing Line Loans to the Borrowers in
an aggregate principal amount not exceeding at any one time outstanding Five
Million and 00/100 Dollars ($5,000,000.00) (the “Swing Line Loan Facility”). If
not sooner paid, each Swing Line Loan, all unpaid interest thereon and all other
sums and costs incurred hereunder with respect to such Swing Line Loan shall be
immediately due and payable on the earlier of (i) thirty (30) Business Days from
the date such Swing Line Loan was made, (ii) demand or (iii) the Expiry Date,
without notice, presentment or demand (unless payable by demand). Within the
limits of time and amount set forth in this Section 2.01.5, and subject to the
provisions of this Agreement including, without limitation, the Swing Line
Lender’s right to demand repayment of the Swing Line Loans at any time with or
without the occurrence of an Event of Default, the Borrowers may borrow, repay
and reborrow under this Section 2.01.5.
          (b) Swing Line Note. The obligation of the Borrowers to repay the
unpaid principal amount of the Swing Line Loans made to the Borrowers by the
Swing Line Lender and to pay interest on the unpaid principal amount thereof
will be evidenced by the Swing Line Note of the Borrowers. The executed Swing
Line Note will be delivered by the Borrowers to the Swing Line Lender on the
Closing Date.
          (c) Making of Swing Line Loans. Subject to the terms and conditions
set forth in this Agreement and the other Loan Documents, and provided that the
Borrowers have satisfied all applicable conditions specified in Article IV
hereof, the Swing Line Lender may, in its sole and absolute discretion, make
Swing Line Loans to the Borrowers on such Business Day and in such amount as
(i) an Authorized Representative of the Borrowers shall request by written or
telephonic notice (confirmed promptly, but in no event later than one
(1) Business Day thereafter in writing) received by the Swing Line Lender no
later than 10:00 a.m. (Pittsburgh, Pennsylvania time) on the date of requested
disbursement of the Swing Line Loan or (ii) otherwise agreed to by the Borrowers
and the Swing Line Lender in accordance with the Cash Management Master
Agreement, dated March 24, 2003, by and among the Swing Line Lender and the
Borrowers which incorporates by reference the Cash Sweep Terms and Conditions
executed by the Borrowers and accepted by the Swing Line Lender on March 24,
2003 (collectively, the “Cash Management Agreement”). Subject to the terms and
conditions of this Agreement and the terms and conditions of the Cash Management
Agreement, on each borrowing date, the Swing Line Lender shall make the proceeds
of the Swing Line Loan available to the Borrowers at the Swing Line Lender’s
Office in immediately available funds not

21



--------------------------------------------------------------------------------



 



later than 2:00 p.m., Pittsburgh, Pennsylvania time. Notwithstanding anything
contained herein, the Swing Line Lender shall notify the Borrowers prior to
terminating the Swing Line Loan Facility and/or the services provided under the
Cash Management Agreement. The Swing Line Lender shall give notice to the Agent
no later than 10:00 a.m. (Pittsburgh, Pennsylvania time) of the next Business
Day or such other time as the Agent and the Swing Line Lender may agree of the
amount of each such Swing Line Loan.
               (d) Refunded Swing Line Loans. With respect to any Swing Line
Loans, the Swing Line Lender may, at any time in its sole and absolute
discretion, deliver to the Agent (with a copy to the Borrowers), no later than
10:00 a.m. (Pittsburgh, Pennsylvania time) on the first (1st) Business Day
immediately preceding the proposed date of disbursement, a notice (which shall
be deemed to be a notice of borrowing given by an Authorized Representative)
requesting the Banks to make Revolving Credit Loans that are Base Rate Loans on
such date in an amount equal to the amount of such Swing Line Loans outstanding
on the date such notice is given which the Swing Line Lender requests the Banks
to prepay (the “Refunded Swing Line Loans”). Anything contained in this
Agreement to the contrary notwithstanding, (i) the proceeds of such Revolving
Credit Loans made by Banks other than the Swing Line Lender shall be immediately
delivered by the Agent to the Swing Line Lender (and not to the Borrowers) and
applied to repay a corresponding portion of the Refunded Swing Line Loans and
(ii) on the day such Revolving Credit Loans are made, the Swing Line Lender’s
Pro Rata Share of the Refunded Swing Line Loans shall be deemed to be paid with
the proceeds of a Revolving Credit Loan made by the Swing Line Lender, and such
portion of the Swing Line Loans deemed to be so paid shall no longer be
outstanding as Swing Line Loans and shall no longer be due under the Swing Line
Note of the Swing Line Lender but shall instead constitute part of the Swing
Line Lender’s outstanding Revolving Credit Loans and shall be due under the
Revolving Credit Note of the Swing Line Lender.
          Anything contained herein to the contrary notwithstanding, each Bank’s
obligation to make Revolving Credit Loans for the purpose of repaying any
Refunded Swing Line Loans pursuant to the immediately preceding paragraph shall
be absolute and unconditional and shall not be affected by any circumstance,
including (a) any set-off, counterclaim, recoupment, defense or other right
which such Bank may have against the Swing Line Lender, the Borrowers or any
other Person for any reason whatsoever; (b) the occurrence or continuation of an
Event of Default or a Potential Default; (c) any Material Adverse Change;
(d) any breach of this Agreement or any other Loan Document by the Borrowers; or
(e) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing; provided that such obligations of each Bank are
subject to the condition that (X) the Swing Line Lender believed in good faith
that all conditions under Article IV to the making of the applicable Swing Line
Loans were satisfied at the time such Swing Line Loans were made or (Y) the
satisfaction of any such condition not satisfied had been waived in writing by
the Banks prior to or at the time such Swing Line Loans were made.
     2.02 Interest Rates.
          (a) Interest on the Revolving Credit Loans and Swing Line Loans.
Subject to the terms and conditions of this Agreement, the aggregate outstanding
principal balance of the Swing Line Loans shall be Libor Advantage Rate Loans
which shall bear interest during each

22



--------------------------------------------------------------------------------



 



applicable Libor Advantage Loan Interest Period at the Libor Advantage Rate plus
the Applicable Libor Advantage Margin as determined below and the aggregate
outstanding principal balance of the Revolving Credit Loans shall be, at the
option of the Borrowers as selected pursuant to Section 2.01(c) hereof, (x) Base
Rate Loans which shall bear interest for each day at the rates set forth below
or (y) Libor Rate Loans which shall bear interest during each applicable
Interest Period at the rates set forth below:
               (i) Subject to the terms and conditions of this Agreement, on the
Closing Date and through the day immediately preceding the first Incentive
Pricing Effective Date, (x) Revolving Credit Loans that are Base Rate Loans
shall bear interest for each day at a rate per annum equal to the Base Rate plus
the Applicable Base Rate Margin corresponding to Tier I as set forth below,
(y) Revolving Credit Loans that are Libor Rate Loans shall bear interest during
each applicable Interest Period at a rate per annum equal to the Libor Lending
Rate plus the Applicable Libor Margin corresponding to Tier I as set forth
below, and (z) Swing Line Loans shall bear interest during each applicable Libor
Advantage Loan Interest Period at a rate per annum equal to the Libor Advantage
Rate plus the Applicable Libor Advantage Margin corresponding to Tier I as set
forth below;
               (ii) Subject to the terms and conditions of this Agreement,
during each Fiscal Quarter, in accordance with Section 5.01(b) hereof, the
Borrowers shall submit to the Agent and the Banks quarterly financial statements
(the Fiscal Quarter in which such financial statements are required to be
received by the Agent and the Banks is the “Reporting Quarter”) as of the last
day of the Fiscal Quarter immediately preceding such Reporting Quarter (with
respect to any Reporting Quarter, the Fiscal Quarter immediately preceding such
Reporting Quarter is the “Measurement Quarter”). Upon receipt of such quarterly
financial statements by the Agent and the Banks in accordance with
Section 5.01(b), the Borrowers’ Leverage Ratio shall be calculated as of the
last day of the Measurement Quarter ending September 30, 2010 and as of the last
day of each Measurement Quarter thereafter. From the first day of the first full
calendar month following the Agent’s and the Banks’ receipt of such quarterly
financial statements (the “Incentive Pricing Effective Date”) until the next
Incentive Pricing Effective Date, (x) Base Rate Loans shall bear interest for
each day at a rate per annum equal to the Base Rate plus the applicable margin
determined by reference to the Borrowers’ Leverage Ratio as set forth below (the
“Applicable Base Rate Margin”), (y) Libor Rate Loans shall bear interest during
each applicable Interest Period at a rate per annum equal to the Libor Lending
Rate plus the applicable margin determined by reference to the Borrowers’
Leverage Ratio as set forth below (the “Applicable Libor Margin”) and (z) Libor
Advantage Rate Loans shall bear interest during each applicable Libor Advantage
Loan Interest Period at a rate per annum equal to the Libor Advantage Rate plus
the applicable margin determined by reference to the Borrowers’ Leverage Ratio
as set forth below (the “Applicable Libor Advantage Margin”):

23



--------------------------------------------------------------------------------



 



                                                      Applicable                
        Libor Margin                         and                        
Applicable   Applicable   Applicable                 Libor   Base Rate   Unused
  Applicable Tier   Leverage Ratio   Advantage Margin   Margin   Fee   L/C
Margin  
I
    ≤ 0.75       1.25 %     0.25 %     0.20 %     1.25 %
II
    < 0.75 ≤ 1.25       1.50 %     0.50 %     0.25 %     1.50 %
III
    > 1.25 ≤ 1.75       1.75 %     0.75 %     0.30 %     1.75 %
IV
    > 1.75       2.00 %     1.00 %     0.35 %     2.00 %

               (iii) Subject to the terms and conditions of this Agreement, in
the event that the Borrowers fail to timely deliver the financial statements
required by Section 5.01(b) hereof, the Applicable Margin shall be the amount
corresponding to Tier IV until the delivery of such financial statements.
          (b) Calculation of Interest and Fees; Adjustment to Base Rate.
Interest on the Loans, unpaid fees and other sums payable hereunder shall be
computed on the basis of a year of three hundred sixty (360) days and paid for
the actual number of days elapsed. In the event of any change in the Base Rate,
the rate of interest applicable to each Base Rate Loan shall be adjusted to
immediately correspond with such change; provided, however, that any interest
rate charged hereunder shall not exceed the Maximum Rate.
          (c) Interest After Maturity or Default; Interest Laws. Upon the
occurrence and during the continuance of an Event of Default, (i) the unpaid
principal amount of the Loans or any portion thereof, accrued interest thereon,
any fees or any other sums payable hereunder shall thereafter until paid in full
bear interest at a rate per annum equal to the Applicable Rate plus two percent
(2.00%); (ii) each Libor Rate Loan shall automatically convert into a Base Rate
Loan at the end of the applicable Interest Period; and (iii) no Loans may be
made as, continued as or converted into a Libor Rate Loan. Notwithstanding any
provisions to the contrary contained in this Agreement or any other Loan
Document, the Borrowers shall not be required to pay, and the Banks shall not be
permitted to collect, any amount of interest in excess of the maximum amount of
interest permitted by applicable Law (“Excess Interest”). If any Excess Interest
is provided for or determined by a court of competent jurisdiction to have been
provided for in this Agreement or in any other Loan Document, then, in such
event: (1) the provisions of this subsection shall govern and control; (2) the
Borrowers shall not be obligated to pay any Excess Interest; (3) any Excess
Interest that any Bank may have received hereunder shall be, at the Majority
Banks’ option, (a) applied as a credit against the outstanding principal balance
of the Indebtedness evidenced by the Notes or accrued and unpaid interest
thereon (not to exceed the maximum amount permitted by Law), (b) refunded to the
payor thereof, or (c) any combination of the foregoing; (4) the interest rate(s)
provided for herein shall be automatically reduced to the maximum lawful rate
allowed from time to time under applicable Law (the “Maximum Rate”), and this
Agreement and the other Loan Documents shall be deemed to have been and shall
be,

24



--------------------------------------------------------------------------------



 



reformed and modified to reflect such reduction; and (5) the Borrowers shall
have no action against the Agent or the Banks for any damages arising out of the
payment or collection of any Excess Interest.
     2.03 Interest Payments. The Borrowers shall pay to the Agent for the
ratable account of the Banks interest on the aggregate outstanding balance of
the Revolving Credit Loans which are Base Rate Loans in arrears on the first day
of each calendar month through and including the Expiry Date. The Borrowers
shall pay to the Agent for the ratable account of the Banks interest on the
unpaid principal balance of the Revolving Credit Loans that are Libor Rate Loans
on the earlier of (i) the last day of the applicable Interest Period for such
Loan or (ii) for such Loans with an applicable Interest Period exceeding three
(3) months, on each and every three (3) month anniversary of each such Loan
during the period from the Closing Date to and including the Expiry Date. The
Borrowers shall pay to the Swing Line Lender interest on the unpaid principal
balance of the aggregate outstanding balance of the Swing Line Loans in arrears,
on each Libor Advantage Loan Interest Payment Date through and including the
earlier of demand or the Expiry Date. After maturity of any part of the Loans
(whether upon the occurrence of an Event of Default, by acceleration, demand or
otherwise), interest on such part of the Loans shall be immediately due and
payable upon delivery by the Agent of an invoice for such interest without
further notice, presentment, or demand of any kind.
     2.04 Fees.
          (a) The Borrowers shall pay to the Agent for the account of each Bank
in accordance with its Pro Rata Share, a non-refundable upfront fee in the
aggregate amount of Three Hundred Seventy-Five Thousand and 00/100 Dollars
($375,000.00).
          (b) The Borrowers shall pay to the Agent for the account of each Bank,
(i) a commitment fee on the unused portion of the Revolving Credit Facility
Commitment during the period from the date of this Agreement to the Expiry Date,
payable quarterly in arrears on the first (1st) day of each October, January,
April and July of each calendar year and on the Expiry Date. Such fee shall be
equal to the amount by which the amount of each Bank’s Commitment has exceeded
the average daily closing principal balance of the sum of such Bank’s Revolving
Credit Loans (for purposes of this computation, the Swing Line Loans shall be
deemed to be borrowed amounts under the Revolving Credit Commitment of Citizens)
plus its Pro Rata Share of the Letter of Credit Undrawn Availability during the
preceding calendar quarter, multiplied by the applicable margin determined by
reference to the Borrowers’ Leverage Ratio as set forth in Section 2.02(a)(ii)
hereof (the “Applicable Unused Fee”), multiplied by a fraction, the numerator of
which is the actual number of days in such calendar quarter and the denominator
of which is three hundred sixty (360); and (ii) the Letter of Credit Commission
pursuant to Section 2.06 hereof.
          (c) The Borrowers shall pay to the Agent for its own account the fees
described in the first sentence of Section 2.06 hereof and in that certain fee
letter of even date herewith by and among the Borrowers and the Agent in the
amounts, and at the times, specified therein.

25



--------------------------------------------------------------------------------



 



     2.05 Agreement to Issue Letters of Credit. From time to time during the
period from the Closing Date to the thirtieth (30th) day preceding the Expiry
Date, subject to the further terms and conditions hereof, including those
required in connection with the making of Revolving Credit Loans, the Issuing
Bank shall issue standby letters of credit or trade letters of credit
(collectively with the Existing Letters of Credit, the “Letters of Credit”) for
the account of the Borrowers in an amount not to exceed Twenty Million and
00/100 Dollars ($20,000,000.00) in the aggregate as a subfacility of the
Revolving Credit Facility Commitment; provided, however, that on any date on
which the Borrowers request a Letter of Credit, and after giving effect to the
Letter of Credit Face Amount of such Letter of Credit, the sum of all Revolving
Credit Loans outstanding, the sum of all Swing Line Loans outstanding and the
Letter of Credit Undrawn Availability shall not exceed the Revolving Credit
Facility Commitment. All such Letters of Credit shall be issued by the Issuing
Bank in accordance with its then current practice relating to the issuance of
letters of credit including, but not limited to, the execution and delivery to
the Issuing Bank of applications and agreements required by the Issuing Bank and
the payment by the Borrowers of all applicable fees with respect thereto. As of
the date hereof, those letters of credit set forth on Schedule 2.05 hereof
(collectively, the “Existing Letters of Credit”), which were previously issued
by the Issuing Bank for the account of the Borrowers, or any of them, and which
are outstanding on the date hereof, will be deemed to be Letters of Credit
issued and outstanding hereunder.
          Each request for a Letter of Credit shall be delivered to the Issuing
Bank no later than 10:00 a.m. (Pittsburgh, Pennsylvania time) on the second
(2nd) Business Day, or such shorter period as may be agreed to by the Issuing
Bank, prior to the proposed date of issuance. Each such request shall be in a
form acceptable to the Issuing Bank and specify the Letter of Credit Face Amount
thereof, the account party, the beneficiary, the intended date of issuance, the
expiry date thereof, and the nature of the transaction to be supported thereby.
All such Letters of Credit shall be issued by the Issuing Bank in accordance
with its then current practice relating to the issuance of Letters of Credit
including, but not limited to, the execution and delivery to the Issuing Bank of
applications and agreements required by the Issuing Bank and the payment by the
Borrowers of all applicable fees required by Section 2.06 hereof. Immediately
upon the issuance of each Letter of Credit, each Bank shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the Issuing Bank
a participation in such Letter of Credit and each drawing thereunder in an
amount equal to such Bank’s Pro Rata Share of the Letter of Credit Face Amount
of such Letter of Credit; provided, that the Issuing Bank believed in good faith
that all conditions under Article IV to the issuing of such Letter of Credit
were satisfied at the time such Letter of Credit was issued or the satisfaction
of any such condition not satisfied had been waived in writing by the Banks
prior to or at the time such Letter of Credit was issued. The Issuing Bank shall
promptly, but in any event not later than the next Business Day, provide to each
Bank notice of each such request for a Letter of Credit by the Borrowers.
     2.06 Letter of Credit Fees. The Borrowers shall pay to the Issuing Bank for
its own account (a) a fronting fee for each Letter of Credit issued hereunder,
such fee shall be equal to one-eighth of one percent (0.125%) of the daily
average Letter of Credit Undrawn Availability during the preceding calendar
quarter, payable quarterly in arrears beginning on October 1, 2010 and
continuing on the first (1st) day of each January, April, July and October
thereafter and on the Expiry Date, (b) the Issuing Bank’s standard amendment
fees for each Letter of Credit issued hereunder, such fee to be paid on the date
of the amendment of such Letter of Credit and (c) any

26



--------------------------------------------------------------------------------



 



reasonable out-of-pocket expenses and costs incurred by the Issuing Bank for the
issuance of any Letter of Credit issued hereunder, such fees to be paid on the
day of issuance of such Letter of Credit. The Borrowers shall also pay to the
Agent for the ratable account of the Banks a fee (the “Letter of Credit
Commission”) equal to the daily average Letter of Credit Undrawn Availability
multiplied by the applicable margin determined by reference to the Borrowers’
Leverage Ratio as set forth in Section 2.02(a)(ii) hereof (the “Applicable L/C
Margin”), such fee to be paid quarterly in arrears beginning on October 1, 2010
and continuing on the first (1st) day of each January, April, July and October
thereafter and on the Expiry Date. Notwithstanding the foregoing, after the
occurrence and during the continuance of an Event of Default, the Letter of
Credit Commission shall be increased by two percent (2.00%) per annum.
     2.07 Payments Under Letters of Credit. Upon a draw under any Letter of
Credit, the Borrowers shall immediately, but in any event not later than the end
of such Business Day, reimburse the Issuing Bank for such drawing under a Letter
of Credit. If (i) the Borrowers shall not have reimbursed the Issuing Bank for
such drawing under such Letter of Credit by the end of such Business Day,
(ii) the Issuing Bank must for any reason return or disgorge such reimbursement,
or (iii) the Borrowers are required to make a payment under Section 7.02(a)(ii)
hereof and fail to make such payment, then the amount of each unreimbursed
drawing under such Letter of Credit and payment required to be made under
Section 7.02(a)(ii) hereof shall automatically be converted into a Revolving
Credit Loan which shall be a Base Rate Loan made on the date of such drawing for
all purposes of this Agreement. The Borrowers’ obligation to reimburse the
Issuing Bank with respect to each drawing under a Letter of Credit shall be
absolute and unconditional.
     2.08 Period of Issuance and Term of Letters of Credit. Letters of Credit
shall only be issued by the Issuing Bank for the account of the Borrowers for
such terms which expire at least ten (10) days prior to the Expiry Date.
     2.09 Booking of Libor Rate Loans. Each Bank may make, carry or transfer
Libor Rate Loans at, to or for the account of, any of its branch offices or the
office of an affiliate of such Bank; provided, however, that no such action
shall result in increased liability or cost to the Borrowers, including any
increased liability or cost pursuant to Section 2.11 or 2.12 hereof.
     2.10 Assumptions Concerning Funding of Libor Rate Loans. Calculation of all
amounts payable to each Bank under Section 2.11(c) shall be made as though each
Bank had actually funded its relevant Libor Rate Loan through the purchase of a
Libor deposit bearing interest at the Libor Rate in an amount equal to the
amount of that Libor Rate Loan and having maturity comparable to the relevant
Interest Period and through the transfer of such Libor deposit from an offshore
office to a domestic office in the United States of America; provided, however,
that each Bank may fund each of its Libor Rate Loans in any manner it sees fit
and the foregoing assumption shall be utilized only for the calculation of
amounts payable under Section 2.11(c).
     2.11 Additional Costs.
          (a) If, due to either (i) the introduction of, or any change in, or in
the interpretation of, any Law or (ii) the compliance with any guideline or
request from any central bank or other Official Body (whether or not having the
force of Law), there shall be any increase

27



--------------------------------------------------------------------------------



 



in the cost to, or reduction in income receivable by, a Bank of making, funding
or maintaining Loans (or commitments to make the Loans), then the Borrowers
shall from time to time, upon demand by such Bank made within a reasonable time
after such Bank’s determination thereof, pay to the Agent for the account of
such Bank additional amounts sufficient to reimburse such Bank for any such
additional costs or reduction in income. All such additional amounts shall be
determined by such Bank in good faith using appropriate attribution and
averaging methods ordinarily employed by such Bank. A certificate of such Bank
submitted to the Borrowers in good faith as to the amount of such additional
costs shall be presumptive evidence of such amount. Within ten (10) Business
Days after the Agent or such Bank notifies the Borrowers in writing of any such
additional costs pursuant to this Section 2.11(a), the Borrowers may (A) repay
in full all Loans of any types so affected then outstanding, together with
interest accrued thereon to the date of such repayment, or (B) convert all Loans
of any types so affected then outstanding into Loans of any other type not so
affected upon not less than four (4) Business Days’ notice to the Agent. If any
such repayment or conversion of any Libor Rate Loan occurs on any day other than
the last day of the applicable Interest Period for such Loan, the Borrowers also
shall pay to the Agent for the ratable account of the Banks such additional
amounts as set forth in Section 2.11(c).
          (b) If either (i) the introduction of, or any change in, or in the
interpretation of, any Law or (ii) the compliance with any guideline or request
from any central bank or other Official Body (whether or not having the force of
Law), affects the amount of capital required to be maintained by any Bank or any
corporation controlling any Bank and such Bank reasonably determines in good
faith that the amount of such capital is increased by or based upon the
existence of the Loans (or commitment to make the Loans), then, within ten
(10) Business Days of demand by such Bank, the Borrowers shall pay to the Agent
for the account of such Bank from time to time as specified by such Bank,
additional amounts sufficient to compensate such Bank in the light of such
circumstances, to the extent that such Bank reasonably determines in good faith
such increase in capital to be allocable to the existence of such Bank’s Loans
(or commitment to make the Loans). Any such demand by a Bank must be made by
such Bank within a reasonable time. A certificate of such Bank in good faith
submitted to the Borrowers as to such amounts shall be presumptive evidence of
such amounts. Within ten (10) Business Days after the Agent or such Bank
notifies the Borrowers in writing of any such additional costs pursuant to this
Section 2.11(b), the Borrowers may (A) repay in full all Loans of any types so
affected then outstanding, together with interest accrued thereon to the date of
such prepayment, or (B) convert all Loans of any types so affected then
outstanding into Loans of any other type not so affected upon not less than four
(4) Business Days’ notice to such Bank. If any such prepayment or conversion of
any Libor Rate Loan occurs on any day other than the last day of the applicable
Interest Period for such Loan, the Borrowers also shall pay to the Agent for the
ratable account of the Banks such additional amounts as set forth in
Section 2.11(c).
          (c) If the Borrowers shall repay any Libor Rate Loan on a day other
than the last day of the applicable Interest Period for such Loan (whether such
repayment is (i) permitted by this Section 2.11 or Section 2.12, (ii) permitted
as a result of the failure of the Borrowers to consummate a transaction after
providing notice as set forth in Section 2.01(c)(ii), (iii) otherwise permitted
by a Bank, or (iv) otherwise required under the terms of this Agreement), the
Borrowers shall within ten (10) Business Days of written demand pay to the Agent
for the ratable benefit of the Banks such additional amounts reasonably
determined by the Banks in good faith

28



--------------------------------------------------------------------------------



 



to be sufficient to indemnify the Banks against any loss, cost, or expense
incurred by the Banks as a result of such prepayment including, without
limitation, any loss (including loss of anticipated profits), costs or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by the Banks to fund such Loan, and a certificate as to the amount of
any such loss, cost or expense submitted by any Bank to the Borrowers in good
faith shall be presumptive evidence of such amount.
     2.12 Illegality; Impracticability. Notwithstanding any other provision
contained in this Agreement, if: (a) it is unlawful, or any central bank or
other Official Body shall determine that it is unlawful, for the Agent or any
Bank to perform its obligations hereunder to make, continue, or convert Loans
hereunder; or (b) on any date on which a Libor Rate would otherwise be set, any
Bank shall have in good faith determined (which determination shall be
conclusive absent manifest error) that (i) adequate and reasonable means do not
exist for ascertaining a Libor Rate, (ii) a contingency has occurred which
materially and adversely affects the interbank markets, or (iii) the effective
cost to such Bank of funding a proposed Libor Rate Loan exceeds the Libor Rate
then (y) upon written notice thereof by the Agent or such Bank to the Borrowers,
the obligation of such Bank to make or continue a Loan of a type so affected or
to convert any type of Loan into a Loan of a type so affected shall terminate
and the Banks shall thereafter be obligated to make Base Rate Loans whenever any
written notice requests any type of Loans so affected and (z) upon written
demand therefor by such Bank to the Borrowers, the Borrowers shall (i) forthwith
prepay in full all Loans of the type so affected then outstanding, together with
interest accrued thereon or (ii) request that such Bank, upon five (5) Business
Days’ notice, convert all Loans of the type so affected then outstanding into
Loans of a type not so affected. If any such prepayment or conversion of any
Libor Rate Loan occurs on any day other than the last day of the applicable
Interest Period for such Loan, the Borrowers also shall pay to the Agent for the
ratable benefit of the Banks such additional amounts as set forth in
Section 2.11(c).
     2.13 Payments. All payments to be made with respect to principal, interest,
fees or other amounts due from the Borrowers under this Agreement or under the
Notes are payable at 12:00 noon (Pittsburgh, Pennsylvania time), on the day when
due, without presentment, demand, protest or notice of any kind, all of which
are hereby expressly waived, and an action for the payments will accrue
immediately. All such payments must be made to the Agent at its Office in U.S.
Dollars and in funds immediately available at such Office, without setoff,
counterclaim or other deduction of any nature. The Agent may in its discretion
deduct such payments from the Borrowers’ demand or deposit accounts with Agent
if not paid within five (5) days after the due date. All such payments shall be
applied at the option of the Agent and the Banks to accrued and unpaid interest,
outstanding principal and other sums due under this Agreement in such order as
the Agent and the Banks, in their sole discretion, shall elect. All such
payments shall be made absolutely net of, without deduction or offset, and
altogether free and clear of any and all present and future taxes, levies,
deductions, charges, and withholdings and all liabilities with respect thereto,
excluding income and franchise taxes imposed on the Banks under the Laws of the
United States or any state or political subdivision thereof. If the Borrowers
are compelled by Law to deduct any such taxes or levies (other than such
excluded taxes) or to make any such other deductions, charges, or withholdings
(collectively, the “Required Deductions”), the Borrowers will pay to the Agent
for the ratable benefit of the Banks an additional amount equal to the sum of
(i) the aggregate amount of all Required Deductions and (ii) the aggregate
amount

29



--------------------------------------------------------------------------------



 



of United States federal or state income taxes required to be paid by the Banks
in respect of such Required Deductions.
     2.14 Loan Account. The Agent will open and maintain on its books and
records, including computer records, in accordance with its customary
procedures, a loan account (the “Loan Account”) for the Borrowers in which shall
be recorded the date and amount of each Loan made by the Banks and the date and
amount of each payment and prepayment in respect thereof. The Agent shall record
in the Loan Account the principal amount of the Loans owing to each Bank from
time to time. The Loan Account for the Borrowers will be presumptive evidence as
to the information contained therein. Any failure by the Agent to make any such
notation or record shall not affect the obligations of the Borrowers to the
Banks with respect to the Loans.
     2.15 Estoppel. As further consideration for the entry of the Banks into
this Agreement, the Borrowers hereby represent and warrant that they do not
presently have any claims or actions of any kind at law or in equity against the
Agent, the Swing Line Lender, the Issuing Bank or any of the Banks arising out
of or in any way relating to transactions referenced in or contemplated by this
Agreement or any acts, transactions, or events that are or were the subject
matter of any other prior loans, agreements or guaranties involving one or more
of the Borrowers and the Agent, the Swing Line Lender, the Issuing Bank or any
of the Banks.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
     The Loan Parties represent and warrant to the Agent and the Banks that:
     3.01 Organization and Qualification. The Borrowers and their Subsidiaries
are corporations duly organized, validly existing and in good standing under
their respective jurisdictions of incorporation. Except to the extent that the
failure to be so qualified or licensed would not have a Material Adverse Effect,
the Borrowers and their Subsidiaries are duly qualified or licensed to do
business as a foreign corporation or partnership and are in good standing in all
jurisdictions in which the ownership of their properties or the nature of their
activities or both makes such qualification or licensing necessary.
     3.02 Power to Carry on Business; Licenses. Each Borrower and its
Subsidiaries have all requisite power and authority to own and operate its
properties and to carry on its business as now conducted and as presently
planned to be conducted. Except to the extent that the failure to have any such
license, permit, consent or approval would not have a Material Adverse Effect,
each Borrower and its Subsidiaries have all licenses, permits, consents and
governmental approvals or authorizations necessary to carry on its business as
now conducted and as presently planned to be conducted.
     3.03 Execution and Binding Effect. This Agreement, the Notes, the
Guarantees and the other Loan Documents to which the Loan Parties are a party
have been duly authorized by all appropriate corporate action of each Loan
Party, have been duly and validly executed and delivered by each Loan Party
which is a party thereto, and each such document or agreement

30



--------------------------------------------------------------------------------



 



constitutes a legal, valid and binding obligation of such Loan Parties,
enforceable against each such Borrower in accordance with its terms.
     3.04 Absence of Conflicts. Neither the execution and delivery of this
Agreement or the other Loan Documents, nor the consummation of the transactions
contemplated in any of them, nor the performance of or compliance with their
terms and conditions will (a) violate any Law, (b) conflict with or result in a
breach of or a default under the articles or certificate of incorporation or
by-laws of any Loan Party, (c) conflict with or result in a breach or a default
under any material agreement or instrument to which any Loan Party or its
Subsidiaries is a party or by which any of them or any of their properties (now
owned or acquired in the future) may be subject or bound or (d) result in the
creation or imposition of any material Lien upon any property (owned or leased)
of any Loan Party or its Subsidiaries.
     3.05 Authorizations and Filings. No authorization, consent, approval,
license, exemption or other action by, and no registration, qualification,
designation, declaration or filing with, any Official Body is or will be
necessary or advisable in connection with the execution and delivery of this
Agreement or the other Loan Documents, the consummation of the transactions
contemplated in any of them, or the performance of or compliance with the terms
and conditions of this Agreement or the other Loan Documents.
     3.06 Title to Property. Each Loan Party and its Subsidiaries has good and
marketable title in fee simple to all real property and good and marketable
title to all other property purported to be owned by it, including that
reflected in the most recent balance sheet referred to in Section 3.07 of this
Agreement or submitted pursuant to Section 5.01(a) of this Agreement (except as
sold or otherwise disposed of in the ordinary course of business), subject only
to Liens not forbidden by Section 6.01 of this Agreement.
     3.07 Financial Statements.
          (a) The Loan Parties have delivered to the Agent and the Banks a
Consolidated balance sheet and related statements of income, retained earnings
and cash flow of the Loan Parties and their Subsidiaries for the fiscal year
ending December 31, 2009, as audited by Deloitte & Touche LLP without
qualification. Such financial statements (including the notes) present fairly
the Consolidated financial condition of the Loan Parties and their Subsidiaries
as of the end of such fiscal period and the results of their operations and the
changes in financial position for the fiscal period then ended, all in
accordance with GAAP applied consistently with that of the preceding fiscal
year.
          (b) The Loan Parties have delivered to the Agent and the Banks the
internally prepared Consolidated and consolidating balance sheets and related
statements of income and cash flow of the Loan Parties and their Subsidiaries
that the Loan Parties used to prepare the Loan Parties’ and their Subsidiaries’
quarterly financial results as of, and for the Fiscal Quarter ending, June 30,
2010, as set forth in their 10-Q reports. Such financial statements provided by
the Loan Parties present fairly the financial position of each Borrower and its
Subsidiaries as of the end of such period and the results of their operations
and their cash flow for the period then ended, all in conformity with sound
accounting principles, applied on a basis consistent with that of the preceding
fiscal periods.

31



--------------------------------------------------------------------------------



 



     3.08 Taxes. All tax returns required to be filed by each Borrower and its
Subsidiaries have been properly prepared, executed and filed. Except as may be
permitted under Section 5.05 hereof, all material taxes, assessments, fees and
other governmental charges upon each Borrower and its Subsidiaries or upon any
of their properties, income, sales or franchises which are due and payable have
been paid. The reserves and provisions for taxes on the books of the Loan
Parties and their Subsidiaries are adequate for all open years and for the
current fiscal period. No Borrower knows of any proposed additional material
assessment or basis for any material assessment for additional taxes (whether or
not reserved against).
     3.09 Litigation. Except as reflected in MBC’s most recent periodic reports
filed with the Securities and Exchange Commission pursuant to the Securities
Exchange Act of 1934, copies of which have been delivered to the Agent and the
Banks and, except as set forth on Schedule 3.09 hereto, there is no pending, or
to the best knowledge of MBC, contemplated or threatened, action, suit or
proceeding by or before any Official Body against or affecting any Borrower or
its Subsidiaries, at Law or equity, which, if adversely decided, would have a
Material Adverse Effect.
     3.10 Compliance with Laws. To the best of MBC’s knowledge, except as set
forth in Schedule 3.10 hereto, no Borrower nor any Subsidiary of a Borrower is
in violation of or subject to any material contingent liability on account of
any Law which in the aggregate would have a Material Adverse Effect.
     3.11 Pension Plans. Except as described in Schedule 3.11 to this Agreement,
(a) each Plan has been and will be maintained and funded in all material
respects in accordance with its terms and with all provisions of ERISA and other
applicable Laws; (b) no Reportable Event which could have a Material Adverse
Effect, has occurred and is continuing with respect to any Plan; (c) no material
liability to the PBGC has been incurred and is outstanding with respect to any
Plan, other than for premiums due and payable; (d) no Plan has been terminated,
no proceedings have been instituted to terminate any Plan, and there exists no
intent to terminate or institute proceedings to terminate any Plan where such
termination would have a Material Adverse Effect; (e) no withdrawal, either
complete or partial, has occurred or commenced with respect to any
multi-employer Plan, and there exists no intent to withdraw either completely or
partially from any multi-employer Plan; and (f) there has been no cessation of,
and there is no intent to cease, operations at a facility or facilities where
such cessation could reasonably be expected to result in a separation from
employment of more than 20% of the total number of employees who are
participants under a Plan.
     3.12 Patents, Licenses, Franchises. The Loan Parties and their Subsidiaries
own or possess the right to use all of the material patents, trademarks, service
marks, trade names, copyrights, licenses, franchises and permits and rights with
respect to the foregoing necessary to own and operate their properties and to
carry on their businesses as presently conducted and presently planned to be
conducted without conflict with the rights of others. There are no currently
pending or, to the best knowledge of MBC, threatened claims with respect to
infringement by or against any Borrower or any Subsidiary of a Borrower of any
of the foregoing.
     3.13 Environmental Matters. Except as set forth in Schedule 3.13 hereof,

32



--------------------------------------------------------------------------------



 



          (a) To the best knowledge of MBC, no Borrower nor any Subsidiary of a
Borrower is in violation of The Comprehensive Environmental Response,
Compensation and Liability Act of 1980 (“CERCLA”), the Superfund Amendments and
Reauthorization Act of 1986, The Resource Conservation and Recovery Act of 1976,
as amended by the Hazardous and Solid Waste Amendments of 1984, The Clean Water
Act, The Toxic Substances Control Act and The Clean Air Act or any rule or
regulation promulgated pursuant to any of the foregoing statutes, or any other
federal, state or local environmental Law applicable to any Borrower, its
Subsidiaries, or their respective properties (all of the foregoing are sometimes
collectively referred to in this Section 3.13 as the “Environmental Laws”)
except to the extent that such violations in the aggregate would not have a
Material Adverse Effect;
          (b) To the best knowledge of MBC, neither the Loan Parties, their
Subsidiaries nor any of their Affiliates, directors, officers, employees, agents
or independent contractors have arranged, by contract, agreement or otherwise,
(i) for the disposal or treatment of, or (ii) with a transporter for the
transport, disposal or treatment of, any Hazardous Substance (as defined by
CERCLA, as amended), owned, used or possessed by any Borrower or any Subsidiary
of a Borrower, whether or not to a location identified by the Environmental
Protection Agency (the “EPA”) on the National Priorities List, 40 C.F.R.
Part 300 (or proposed by the EPA in the Federal Register for listing on such
National Priorities List) or identified under any corresponding state Law
concerning cleanup of waste disposal sites (a “State Superfund Law”) except to
the extent that the same has been performed in compliance with all Environmental
Laws, the non-compliance with which in the aggregate would not have a Material
Adverse Effect;
          (c) To the best knowledge of MBC, no predecessor of a Borrower has
arranged by contract, agreement or otherwise, (i) for the disposal or treatment
of, or (ii) with a transporter for transport for the disposal or treatment of,
any Hazardous Substance, owned, used or possessed by the predecessor, except to
the extent that the same has been performed in compliance with all Environmental
Laws, the non-compliance with which in the aggregate would not have a Material
Adverse Effect;
          (d) Neither the Loan Parties, their Subsidiaries nor any of their
Affiliates “owned” or “operated” any “facility” at the time any Hazardous
Substances were disposed of at such facility within the meaning of CERCLA, as
amended, or any State Superfund Law in violation of any applicable Environmental
Laws except to the extent that such violations would not have a Material Adverse
Effect.
     3.14 Proceeds. The Borrowers will use the proceeds of the Revolving Credit
Loans for general corporate and working capital purposes.
     3.15 Margin Stock. The Borrowers will make no borrowing under this
Agreement for the purpose of buying or carrying any “margin stock”, as such term
is used in Regulation U and related regulations of the Board of Governors of the
Federal Reserve System, as amended from time to time. No Borrower owns any
“margin stock”. No Borrower is engaged in the business of extending credit to
others for such purpose, and no part of the proceeds of any borrowing under this
Agreement will be used to purchase or carry any “margin stock” or to extend
credit to others for the purpose of purchasing or carrying any “margin stock”.

33



--------------------------------------------------------------------------------



 



     3.16 No Event of Default; Compliance with Material Agreements. No event has
occurred and is continuing and no condition exists which constitutes an Event of
Default or Potential Default. No Borrower nor any of their Subsidiaries is
(i) in violation of any term of any charter instrument or bylaw or (ii) in
default under any material agreement, lease or instrument to which it is a party
or by which it or any of its properties (owned or leased) may be subject or
bound.
     3.17 No Material Adverse Change. Except as otherwise disclosed herein,
since December 31, 2009, there has been no Material Adverse Change.
     3.18 Subsidiaries. Schedule 3.18 to this Agreement sets forth each
Subsidiary of each Borrower, the authorized and outstanding capital stock (or
other equity interest) of such Subsidiary and the outstanding capital stock (or
other equity interest) of such Subsidiary which is owned by any Borrower or any
of its Subsidiaries.
     3.19 Labor Controversies. There are no labor controversies pending or, to
the best knowledge of the officers and directors of MBC, threatened, against any
Borrower or any of its Subsidiaries which, if adversely determined, would have a
Material Adverse Effect.
     3.20 Solvency. After the making of the Loans, each Borrower (a) will be
able to pay its debts as they become due, (b) will have funds and capital
sufficient to carry on its business and all businesses in which it is about to
engage, and (c) will own property having a value at both fair valuation and at
fair saleable value in the ordinary course of its business greater than the
amount required to pay its debts as they become due. No Borrower was insolvent
immediately prior to the date of this Agreement and no Borrower will be rendered
insolvent by the execution and delivery of this Agreement, the borrowing
hereunder and/or the consummation of any transactions contemplated by this
Agreement.
     3.21 Governmental Regulation. The Loan Parties are not subject to
regulation under the Public Utility Holding Company Act of 1935, the Federal
Power Act or the Investment Company Act of 1940 or to any federal or state
statute or regulation limiting its ability to incur Indebtedness for borrowed
money.
     3.22 Accurate and Complete Disclosure. No representation or warranty made
by any Loan Party under this Agreement, the other Loan Documents or the
schedules and exhibits attached thereto, and to the best knowledge of the
officers and directors of MBC, no statement made by any Loan Party or its
Subsidiaries in any financial statement (furnished pursuant to Sections 3.07 or
5.01 or otherwise), certificate, report, exhibit or document furnished by any
Borrower or its Subsidiaries to the Agent or any Bank pursuant to or in
connection with this Agreement is false or misleading (including by omission of
information necessary to make such representation, warranty or statement not
misleading) in any manner which would have a Material Adverse Effect.
     3.23 Anti-Terrorism Laws.
          (a) No Loan Party nor any Affiliate of any Loan Party, is in violation
of any Anti-Terrorism Law or engages in or conspires to engage in any
transaction that evades or

34



--------------------------------------------------------------------------------



 



avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in any Anti-Terrorism Law.
          (b) No Loan Party, nor or any Affiliate of any Loan Party, or its
respective agents acting or benefiting in any capacity in connection with the
Loans or other transactions hereunder, is any of the following (each a “Blocked
Person”):
               (i) a Person that is listed in the annex to, or is otherwise
subject to the provisions of, the Executive Order No. 13224;
               (ii) a Person owned or controlled by, or acting for or on behalf
of, any Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order No. 13224;
               (iii) a Person with which the Banks are prohibited from dealing
or otherwise engaging in any transaction by any Anti-Terrorism Law;
               (iv) a Person that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order No. 13224;
               (v) a Person that is named as a “specially designated national”
on the most current list published by the U.S. Treasury Department Office of
Foreign Asset Control at its official website or any replacement website or
other replacement official publication of such list; or
               (vi) a Person who is affiliated or associated with a person or
entity listed above.
          (c) No Loan Party or to the knowledge of any Loan Party, any of its
agents acting in any capacity in connection with the Loans or other transactions
hereunder (i) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any Blocked
Person, or (ii) deals in, or otherwise engages in any transaction relating to,
any property or interests in property blocked pursuant to the Executive Order
No. 13224.
ARTICLE IV
CONDITIONS OF LENDING
     The obligation of the Banks to make any Loan is subject to the satisfaction
of the following conditions:
     4.01 Representations and Warranties: Events of Default and Potential
Defaults. The representations and warranties contained in Article III shall be
true and correct on and as of the date of each Loan with the same effect as
though made on and as of each such date. On the date of each Loan, no Event of
Default and no Potential Default shall have occurred and be continuing or exist
or shall occur or exist after giving effect to the Loan to be made on such date.
Each request by the Borrowers for any Loan shall constitute a representation and
warranty by the

35



--------------------------------------------------------------------------------



 



Borrowers that the conditions set forth in this Section 4.01 have been satisfied
as of the date of such request. The failure of the Agent to receive notice from
the Borrowers to the contrary before such Loan is made shall constitute a
further representation and warranty by the Borrowers that the conditions
referred to in this Section 4.01 have been satisfied as of the date such Loan is
made.
     4.02 Proceedings and Incumbency. As of the Closing Date, each Loan Party
shall have delivered to the Agent a certificate, in form and substance
satisfactory to the Agent, dated as of the Closing Date and signed on behalf of
such Loan Party by the Secretary of such Loan Party certifying as to (a) true
copies of the articles of incorporation or certificate of incorporation, as the
case may be, and bylaws of such Loan Party as in effect on such date, (b) true
copies of all corporate action taken by such Loan Party relative to this
Agreement, the Notes and the other Loan Documents including, but not limited to,
that described in Section 3.03 of this Agreement, and (c) the names, true
signatures and incumbency of the officers of such Loan Party authorized to
execute and deliver this Agreement, the Notes and the other Loan Documents. The
Agent and the Banks may conclusively rely on each such certificate unless and
until a later certificate revising the prior certificate has been furnished to
the Agent.
     4.03 Loan Documents. On or prior to the Closing Date, the Loan Documents,
satisfactory in terms, form and substance to the Agent and the Banks, shall have
been executed and delivered by the Loan Parties to the Agent and the Banks.
     4.04 Opinion of Counsel. On the Closing Date, there shall have been
delivered to the Agent a written opinion, dated the Closing Date, of counsel to
the Loan Parties, in form and substance satisfactory to the Agent and the Banks.
     4.05 Other Documents and Conditions. On or before the Closing Date, the
following documents and conditions shall have been delivered to the Agent or
satisfied by or on behalf of the Loan Parties to the satisfaction of the Agent:
          (a) Good Standing Certificates. (i) A good standing certificate of
each of the Loan Parties certifying as to the good standing and corporate status
of each such Loan Party in its jurisdiction of incorporation; and (ii) good
standing/foreign qualification certificates from each of the material
jurisdictions in which such Loan Party is qualified to do business.
          (b) Financial Statements. Financial statements in form and substance
satisfactory to the Banks, as described in Section 3.07 of this Agreement.
          (c) Lien Searches. Copies of UCC searches conducted for each Loan
Party in the jurisdiction of incorporation of such Loan Party evidencing that no
Liens exist against any Loan Party except those Liens permitted by Section 6.01
of this Agreement.
          (d) Termination Statements and Other Releases. Evidence satisfactory
to the Agent that all necessary UCC-3 termination statements and other releases
necessary to terminate any and all Liens with respect to the Loan Parties that
are not permitted pursuant to Section 6.01 hereof have been filed or
satisfactory arrangements have been made for such filing.

36



--------------------------------------------------------------------------------



 



          (e) No Material Adverse Change. No Material Adverse Change shall have
occurred with respect to any Borrower since December 31, 2009.
          (f) Refinancing of Commitments under Existing Loan Agreement. The
commitments of the banks party to the Existing Loan Agreement shall have been
terminated and all Indebtedness incurred by the Loan Parties thereunder shall
have been paid in full.
          (g) Other Documents and Conditions. Such other documents and
conditions as may reasonably be requested to be submitted to the Agent or any
Bank by the terms of this Agreement or of any Loan Document or set forth on the
Closing Checklist with respect to the transaction contemplated by this
Agreement.
     4.06 Details, Proceedings and Documents. All legal details and proceedings
in connection with the transactions contemplated by this Agreement shall be
reasonably satisfactory to the Agent and the Banks and the Agent and the Banks
shall have received all such counterpart originals or certified or other copies
of such documents and proceedings in connection with such transactions, in form
and substance reasonably satisfactory to the Agent and the Banks, as the Agent
and the Banks may request from time to time.
     4.07 Fees and Expenses. The Borrowers shall have paid all reasonable fees
and charges as required for the Closing and relating to the Closing, including
reasonable legal fees, closing costs, filing and notary fees and any other
similar matters pertinent to the Closing.
ARTICLE V
AFFIRMATIVE COVENANTS
     The Loan Parties covenant to the Agent and the Banks as follows:
     5.01 Reporting and Information Requirements.
          (a) Annual Audited Reports. As soon as practicable, and in any event
within ninety (90) days after the close of each fiscal year of the Loan Parties,
the Loan Parties will furnish to the Agent and each of the Banks Consolidated
audited statements of income, retained earnings and cash flow of the Loan
Parties and their Subsidiaries for such fiscal year and a Consolidated audited
balance sheet of the Loan Parties and their Subsidiaries as of the close of such
fiscal year, and notes to each, all in reasonable detail, setting forth in
comparative form the corresponding figures for the preceding fiscal year,
prepared in accordance with GAAP applied on a basis consistent with that of the
preceding fiscal year (except for changes in application in which such
accountants concur) with such statements and balance sheet to be certified by
independent certified public accountants of recognized standing selected by the
Loan Parties. The certificate or report of such accountants described in the
immediately preceding sentence that relates to the fair presentation of the Loan
Parties’ financial position shall be free of exception or qualifications not
reasonably acceptable to the Agent and the Banks and shall in any event contain
a written statement of such accountants substantially to the effect that such
accountants examined such statements and balance sheet in accordance with
generally accepted auditing standards.

37



--------------------------------------------------------------------------------



 



          (b) Quarterly Reports. As soon as practicable, and in any event within
forty-five (45) days after the close of each Fiscal Quarter during the term of
this Agreement, the Loan Parties will furnish to the Agent and each of the Banks
the Consolidated and consolidating statements of income and cash flow and the
Consolidated and consolidating balance sheet that the Loan Parties use to
prepare the Loan Parties’ and their Subsidiaries’ quarterly financial results
set forth in their 10-Q reports, all in reasonable detail. All such income
statements, statements of cash flow and balance sheets shall be prepared by the
Loan Parties and certified by the President or Chief Financial Officer or
Corporate Controller of MBC as presenting fairly the Consolidated and
consolidating financial position of the Loan Parties as of the end of such
Fiscal Quarter and the results of their operations for such periods, in
conformity with sound accounting principles (subject to normal and recurring
year-end audit adjustments) applied in a manner consistent with that of the most
recent audited financial statements furnished to the Banks.
          (c) Quarterly Compliance Certificate. The income statements and
balance sheets as of and for the end of each Fiscal Quarter which are delivered
pursuant to Section 5.01(b) of this Agreement shall be accompanied by a
compliance certificate, substantially in the form of Exhibit “B” attached
hereto, executed by the President or Chief Financial Officer or Corporate
Controller of MBC, stating that no Event of Default or Potential Default exists
and that the Loan Parties are in compliance with all applicable covenants
contained in this Agreement. Such certificate shall include all figures
necessary to calculate the Loan Parties’ compliance with all financial covenants
set forth in this Agreement. If an Event of Default or Potential Default has
occurred and is continuing or exists, such certificate shall specify in detail
the nature and period of existence of the Event of Default or Potential Default
and any action taken or contemplated to be taken by the Loan Parties with
respect thereto.
          (d) Reports to Governmental Agencies and Other Creditors. As soon as
practicable, and in any event within ten (10) days after the filing thereof, the
Loan Parties shall furnish to the Agent and each of the Banks a copy of MBC’s
10-K and 10-Q reports, each proxy statement, each registration statement and all
other reports which any Borrower is or may be required to file with the United
States Securities and Exchange Commission or any State Securities Commission.
          (e) Audit Reports. In addition to the reports set forth above,
promptly upon receipt thereof, and in any event within five (5) Business Days
after receipt by any Borrower, the Loan Parties will deliver to the Agent and
each of the Banks a copy of all formal or required reports submitted to any
Borrower by its independent auditors, including comment or management letters,
issued in connection with audits of the financial statements of any Borrower by
such independent auditors.
          (f) Annual Plan. On or before January 31 of each calendar year, the
Loan Parties shall submit to the Agent and each of the Banks projections for the
Loan Parties and their Subsidiaries for such calendar year in form substantially
similar to the form of the projections provided to the Loan Parties’ boards of
directors for the fiscal year ending December 31, 2010.
          (g) Visitation; Audits. The Loan Parties will permit such Persons as
the Agent or any of the Banks may designate (i) to visit and inspect any of the
properties of the Loan Parties and their Subsidiaries, (ii) to examine, and to
make copies and extracts from, the books

38



--------------------------------------------------------------------------------



 



and records of the Loan Parties and their Subsidiaries and (iii) to discuss
their affairs with their officers during normal business hours; provided,
however, if the Bank retains Persons not affiliated with the Bank to conduct any
such audit, the Bank shall use its reasonable best efforts to ensure that such
Persons are subject to appropriate non-disclosure and confidentiality
requirements for the benefit of the Loan Parties. Provided that no Event of
Default has occurred, the Agent or such Bank shall provide the Loan Parties with
reasonable written notice of any such visitation or inspection. Upon the
occurrence and during the continuation of an Event of Default, the Loan Parties
will permit such Persons as the Agent or any of the Banks may designate (i) to
visit and inspect any of the properties of the Loan Parties and their
Subsidiaries, (ii) to examine, and to make copies and extracts from, the books
and records of the Loan Parties and their Subsidiaries and (iii) to discuss
their affairs with their officers and independent accountants at any time and
without notice; provided, however, if the Bank retains Persons not affiliated
with the Bank to conduct any such audit, the Bank shall use its reasonable best
efforts to ensure that such Persons are subject to appropriate non-disclosure
and confidentiality requirements for the benefit of the Loan Parties.
          (h) Notice of Event of Default. Promptly, and in any event within five
(5) Business Days, after becoming aware of an Event of Default or Potential
Default, the Borrowers will give the Agent and each of the Banks notice of the
Event of Default or Potential Default, together with a written statement of the
Presidents or Chief Financial Officers of the Borrowers setting forth the
details of the Event of Default or Potential Default and any action taken or
contemplated to be taken by the Loan Parties with respect thereto.
          (i) Notice of Material Adverse Change. Promptly, and in any event
within five (5) Business Days after becoming aware thereof, the Borrowers will
give the Agent telephonic or telegraphic notice (with written confirmation sent
on the same or next Business Day) with respect to any Material Adverse Change or
any development or occurrence which would have a Material Adverse Effect.
          (j) Notice of Proceedings. Promptly, and in any event within five
(5) Business Days, after becoming aware thereof, the Borrowers will give the
Agent and each of the Banks notice of the commencement, existence or threat of
all proceedings by or before any Official Body against or affecting any Borrower
which, if adversely decided, would have a Material Adverse Effect.
          (k) Further Information. The Loan Parties will promptly, but in any
event within fifteen (15) days, furnish to the Agent and each of the Banks such
other information, and in such form, as the Agent or the Majority Banks may
reasonably request from time to time.
     5.02 Preservation of Existence and Franchises. Except as otherwise
permitted under this Agreement, the Loan Parties will maintain their respective
corporate existences, rights and franchises in full force and effect in their
respective jurisdictions of incorporation. Except to the extent that the failure
to be so qualified would not have a Material Adverse Effect, the Loan Parties
and their Subsidiaries will qualify and remain qualified as a foreign
corporation in each jurisdiction in which the ownership of their properties or
the nature of their activities or both makes such qualification necessary.

39



--------------------------------------------------------------------------------



 



     5.03 Insurance. The Loan Parties and their Subsidiaries will maintain with
financially sound and reputable insurers insurance with respect to their
properties and business and against such liabilities, casualties and
contingencies and of such types and in such amounts as is reasonably
satisfactory to the Agent and as is customary in the case of corporations or
other entities engaged in the same or similar business or having similar
properties similarly situated. The Loan Parties agree to provide the Agent with
thirty (30) days advance notice of the termination of any such insurance
coverage.
     5.04 Maintenance of Properties. Except to the extent that the failure to do
so would not have a Material Adverse Effect, the Loan Parties and their
Subsidiaries will maintain or cause to be maintained in good repair, working
order and condition (ordinary wear and tear excepted), the properties now or in
the future owned, leased or otherwise possessed by each of them and shall make
or cause to be made all needful and proper repairs, renewals, replacements and
improvements to the properties so that the business carried on in connection
with the properties may be properly and advantageously conducted at all times.
     5.05 Payment of Liabilities. The Loan Parties and their Subsidiaries will
pay or discharge:
          (a) on or prior to the date on which penalties attach, all taxes,
assessments, fees and other governmental charges or levies imposed upon them or
any of their respective properties, income, sales or franchises other than those
contested with due diligence, in good faith, without the incurrence of any Lien
which would have a Material Adverse Effect and for which the Loan Parties and
their Subsidiaries have established sufficient reserves on their books;
          (b) on or prior to the date when due, all lawful claims of
materialmen, mechanics, carriers, warehousemen, landlords and other like persons
which, if unpaid, might result in the creation of a Lien upon any of their
respective property other than those contested with due diligence, in good
faith, and for which the Loan Parties or their Subsidiaries have established
adequate reserves on their books and for which the Loan Parties and their
Subsidiaries have put in place adequate bonds or other security to cover the
amount of any such Lien; and
          (c) on or prior to the date when due, all other lawful claims which,
if unpaid, might result in the creation of a Lien upon any of their property
other than those contested with due diligence, in good faith without the
occurrence of any Lien which would have a Material Adverse Effect and for which
the Loan Parties and their Subsidiaries have established sufficient reserves on
their books.
     5.06 Financial Accounting Practices. The Loan Parties and their
Subsidiaries will make and keep books, records and accounts which, in reasonable
detail, accurately and fairly reflect their respective transactions and
dispositions of assets and maintain a system of internal accounting controls
sufficient to provide reasonable assurances that (a) transactions are executed
in accordance with management’s general or specific authorization,
(b) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain accountability for assets,
(c) access to assets is permitted only in accordance with management’s general
or specific authorization and (d) the recorded accountability for assets is

40



--------------------------------------------------------------------------------



 



compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.
     5.07 Compliance with Laws. The Loan Parties and their Subsidiaries shall
comply with all applicable Laws, the non-compliance with which would have a
Material Adverse Effect.
     5.08 Pension Plans. The Loan Parties and their Subsidiaries shall (a) keep
in full force and effect any and all Plans which are presently in existence or
may, from time to time, come into existence under ERISA, unless such Plans can
be terminated without material liability to any Borrower or its Subsidiaries in
connection with such termination; (b) make contributions to each of their Plans
in a timely manner and in a sufficient amount to comply in all material respects
with the requirements of ERISA; (c) comply with all material requirements of
ERISA which relate to such Plans so as to preclude the occurrence of any
Reportable Event, Prohibited Transaction (other than a Prohibited Transaction
subject to an exemption under ERISA) or material accumulated funding deficiency
as such term is defined in ERISA; and (d) notify the Agent immediately upon
receipt by any Borrower or its Subsidiaries of any notice of the institution of
any proceeding or other action which may result in the termination of any Plan.
The Borrowers shall deliver to the Agent and each of the Banks, promptly but in
any event within ten (10) Business Days after the filing or receipt thereof,
copies of all reports or notices which any Borrower or its Subsidiaries files or
receives under ERISA with or from the Internal Revenue Service, the PBGC, or the
U.S. Department of Labor, other than reports or notices which do not have a
Material Adverse Effect.
     5.09 Use of Proceeds. The Borrowers shall use the proceeds of the Loans for
the purposes set forth in Section 3.14 hereof.
     5.10 Continuation of and Change in Business. The Loan Parties and their
Subsidiaries will continue to engage generally in business and activities
substantially similar to those described in MBC’s Annual Report on Form 10-K for
the fiscal year ended December 31, 2009 (the “2009 Form 10-K”) and the Loan
Parties and their Subsidiaries will not engage in any other business or activity
without the prior written consent of the Banks.
     5.11 Lien Searches. Upon an Event of Default, the Agent may, but shall not
be obligated to, conduct lien searches of the Loan Parties, their Subsidiaries
and their assets and properties at any time. The Borrowers shall reimburse the
Agent for the Agent’s reasonable out of pocket costs and expenses in connection
with such lien searches.
     5.12 Further Assurances. The Loan Parties, at their own cost and expense,
will cause to be promptly and duly taken, executed, acknowledged and delivered
all further acts, documents and assurances as the Agent may from time to time
reasonably request in order to more effectively carry out the intent and
purposes of this Agreement and the transactions contemplated by this Agreement.
     5.13 Financial Covenants. The following financial covenants with respect to
the Loan Parties shall apply:

41



--------------------------------------------------------------------------------



 



          (a) Leverage Ratio. As of September 30, 2010 and on the last day of
each Fiscal Quarter thereafter, for the period equal to the four (4) consecutive
Fiscal Quarters then ending, the Borrowers shall maintain a Leverage Ratio in an
amount not to exceed 2.5 to 1.0.
          (b) Interest and Rent Coverage Ratio. As of September 30, 2010 and as
of the last day of each Fiscal Quarter thereafter, for the period equal to the
four (4) consecutive Fiscal Quarters then ending, the Borrowers shall maintain
an Interest and Rent Coverage Ratio in an amount not less than 1.25 to 1.0;
provided, however, that, for purposes of this calculation, “Rent Expense” shall
be estimated by the Borrowers in good faith for each Fiscal Quarter ending
June 30, September 30 and March 31 of each fiscal year of the Loan Parties.
     5.14 Amendment to Schedules. The Loan Parties may amend any one or more of
the schedules referred to in this Agreement (subject to prior written consent of
the Majority Banks) and any representation, warranty, or covenant contained
herein which refers to any such schedule shall from and after the date of any
such amendment refer to such schedule as so amended; provided, however, that in
no event shall the amendment of any such schedule constitute a waiver by the
Banks of any Potential Default or Event of Default that exists notwithstanding
the amendment of such schedule.
     5.15 Additional Guarantors. The Borrowers will cause each Person which is
or becomes a Material Domestic Subsidiary to become a Guarantor as promptly as
practicable after (but in any event within ninety (90) days of) the date such
Person first becomes a Material Domestic Subsidiary, by causing such Subsidiary
to execute and deliver to the Agent a Guaranty, together with all documents
which the Agent may reasonably request relating to the existence of such
Subsidiary, the corporate authority for and the validity of such Guaranty, and
any other matters reasonably determined by the Agent to be relevant thereto, all
in form and substance reasonably satisfactory to the Agent.
ARTICLE VI
NEGATIVE COVENANTS
     The Loan Parties covenant to the Agent and the Banks as follows:
     6.01 Liens. No Borrower, nor any Subsidiary of a Borrower shall, at any
time, incur, create, assume or permit to exist, any Lien on any of its property
or assets, tangible or intangible, now or hereafter owned, or agree to become
liable to do so, except:
          (a) such Liens existing on the Closing Date and set forth on
Schedule 6.01 to this Agreement;
          (b) Liens granted in favor of the Agent on behalf of the Banks;
          (c) pledges or deposits under workers compensation, unemployment
insurance and social security laws, or to secure the performance of bids,
tenders, contracts (other

42



--------------------------------------------------------------------------------



 



than for the repayment of borrowed money) or leases or to secure statutory
obligations or surety or similar bonds used in the ordinary course of business;
          (d) Liens arising from taxes, assessments, fees, charges, levies or
claims described in Section 5.05 of this Agreement;
          (e) purchase money security interests to secure Indebtedness permitted
under Section 6.02(e); provided, however, that such security interest shall be
limited solely to the equipment purchased with the proceeds of such
Indebtedness;
          (f) any unfiled materialmen’s, mechanics, workmen’s and repairmen’s
Liens (provided, that if such a Lien shall be filed or perfected, it shall be
discharged of record immediately by payment, bond or otherwise);
          (g) attachment, judgment and other similar Liens arising in connection
with court proceedings, so long as the existence of such Liens do not cause an
Event of Default under Section 7.01(i) or 7.01(j) hereof;
          (h) reservations, exceptions, encroachments, easements, rights of way,
covenants, conditions, restrictions, leases and other similar title exceptions
or encumbrances affecting real property, provided that they do not, individually
or in the aggregate, diminish the fair market value of the real property
affected thereby or the utility of such real property for the purposes for which
such property is presently devoted; and
          (i) Liens or deposits made in connection with contracts with or made
at the request of the United States of America or any department or agency
thereof resulting from progress payments or partial payments under any such
contracts, incurred in the ordinary course of business of the Loan Parties or
their Subsidiaries.
     6.02 Indebtedness. No Borrower, nor any Subsidiary of a Borrower shall, at
any time, create, incur, assume or suffer to exist any Indebtedness, except:
          (a) Indebtedness under this Agreement, the Notes, the other Loan
Documents or under any Bank-Provided Hedge;
          (b) Indebtedness incurred pursuant to Section 6.04(c) hereof;
          (c) Indebtedness existing on the Closing Date, and described in
Schedule 6.02 to this Agreement; provided, however, that such Indebtedness shall
not be extended, renewed, refinanced or materially modified without the prior
written consent of the Agent and the Majority Banks except for those renewals or
refinancings thereof which do not increase the interest rate charged thereon or
the principal amount thereof;
          (d) Current accounts payable, accrued expenses and other current items
arising out of transactions (other than borrowings) in the ordinary course of
business;
          (e) Purchase money Indebtedness or Capitalized Lease Obligations for
purchases or leases of equipment in the ordinary course of business or
Indebtedness represented

43



--------------------------------------------------------------------------------



 



by unsecured promissory notes; provided, however, that the amount of such
Indebtedness, when combined with the amount guaranteed pursuant to
Section 6.03(d) hereof, shall not exceed Ten Million and 00/100 Dollars
($10,000,000.00) in the aggregate, at any time, of all such purchase money
Indebtedness, Capitalized Lease Obligations, outstanding notes and guarantees;
          (f) Indebtedness that is subordinated to all Indebtedness under this
Agreement, the Notes, the other Loan Documents or any Bank-Provided Hedge, upon
terms and conditions that are acceptable to the Agent in its sole discretion,
which does not exceed Twenty Million and 00/100 Dollars ($20,000,000.00) in the
aggregate at any time.
     6.03 Guarantees and Contingent Liabilities. No Borrower nor any Subsidiary
of a Borrower shall, at any time directly or indirectly assume, guarantee,
endorse or otherwise agree, become or remain directly or contingently liable
upon or with respect to any obligation or liability of any other Person other
than a Borrower or any Subsidiary of a Borrower, except:
          (a) indemnities of directors and officers in their capacities as such,
as permitted by Law;
          (b) endorsements on negotiable or other instruments in any amount for
deposit or collection or similar transactions in the ordinary course of their
businesses;
          (c) those guarantees, indemnifications and performance bonds existing
on the Closing Date and set forth on Schedule 6.03 attached to this Agreement;
and
          (d) other guarantees with respect to obligations or liabilities in an
aggregate amount which, when combined with the aggregate outstanding amount of
the Indebtedness permitted pursuant to Section 6.02(e) hereof, shall not exceed
Ten Million and 00/100 Dollars ($10,000,000.00).
     6.04 Loans and Investments. No Borrower nor any Subsidiary of a Borrower
shall purchase, own or invest in any stock or other securities of any Person, or
all or substantially all of the assets of any Person, or any business or
division of any Person (whether in a single or series of related transactions)
or make or permit to exist any investment or capital contribution to or acquire
any interest whatsoever in any other Person or permit to exist any loans or
advances to any Person except:
          (a) equity investments in the Subsidiaries as set forth on
Schedule 3.18 to this Agreement;
          (b) Acquisitions permitted under Section 6.05 hereof;
          (c) Loans to any Borrower from any Subsidiary of such Borrower;
          (d) other loans and investments existing on the Closing Date and set
forth on Schedule 6.04 attached to this Agreement;
          (e) investments in (i) direct obligations of the United States of
America or any agency thereof, (ii) obligations guaranteed by the United States
of America, (iii) prime

44



--------------------------------------------------------------------------------



 



commercial paper (rated by Moody’s Investors Service at not less than a A-2 and
by Standard & Poors at not less than P-2), (iv) certificates of deposit or
repurchase agreements issued by any Bank or any commercial bank having capital
and surplus in excess of One Hundred Million Dollars ($100,000,000); (v) deposit
accounts in and banker’s acceptances of, commercial banks, and (vi) investments
(other than equity investments listed on Schedule 3.18 attached hereto) in any
other Borrower or Subsidiary incurred in the ordinary course of business and
pursuant to usual and customary terms in the form of advances to such Borrower
or Subsidiary; provided, however, that (A) the total amount of all such future
advances made by the Borrowers to those Subsidiaries which are not Borrowers,
minus (B) the total amount of all such advances made by those Subsidiaries which
are not Borrowers to the Borrowers shall not, at any time, exceed Fifteen
Million and 00/100 Dollars ($15,000,000.00) and provided, further, that the
total amount of all such advances made by the Borrowers to any single Subsidiary
that is not a Borrower shall not exceed Ten Million and 00/100 Dollars
($10,000,000.00);
          (f) subject to Section 6.11 hereof, repurchases of outstanding common
stock of any Borrower as may be authorized by the board of directors of such
Borrower from time to time; and
          (g) other investments in an aggregate amount not to exceed at any time
the lesser of (i) Fifteen Million and 00/100 Dollars ($15,000,000) and
(ii) fifty percent (50%) of the fair market value of the Borrowers’ Cash
Equivalent Investments at the time of calculation.
     6.05 Acquisitions. No Borrower nor any Subsidiary of a Borrower shall make
an Acquisition or enter into any agreement with respect thereto, except
Acquisitions of Persons in businesses similar to those described in the 2009
Form 10-K so long as each of the following conditions are satisfied:
          (a) the Agent shall be given at least thirty (30) days advance written
notice of any such Acquisition with a purchase price in excess of Five Million
and 00/100 Dollars ($5,000,000.00);
          (b) the Agent and the Banks shall have received all documentation with
respect to such Acquisition including, but not limited to, the purchase
agreement and all related documentation and approvals as requested by the Agent
or any Bank;
          (c) if requested by the Agent or any Bank, the Loan Parties shall
deliver to the Agent and the Banks, pro forma financial statements of the Loan
Parties and their Subsidiaries after giving effect to such Acquisition;
          (d) immediately before and after the closing and funding of such
Acquisition, (i) the amount available under the Revolving Credit Facility
Commitment shall be greater than or equal to Ten Million and 00/100 Dollars
($10,000,000.00) and (ii) the pro-forma Leverage Ratio after giving effect to
such Acquisition shall be less than 2.25 to 1 for the four (4) consecutive
Fiscal Quarters most recently ended before the effective date of the
Acquisition;
          (e) no Event of Default or Potential Default shall exist prior to such
Acquisition and no Event of Default or Potential Default shall occur or exist as
a result of such Acquisition; and

45



--------------------------------------------------------------------------------



 



          (f) the aggregate purchase price of all such Acquisitions shall not
exceed (i) One Hundred Fifty Percent (150%) of the pro forma EBITDA of the
Borrowers and their Subsidiaries, after giving effect to the Acquisition, for
the twelve (12) month period ending on the last day of the month immediately
preceding the effective date of the Acquisition, such calculation of pro forma
EBITDA to be acceptable to Agent.
     6.06 Partnerships, Combinations, Mergers or Consolidations. No Borrower nor
any Subsidiary of a Borrower shall form a partnership or merge or consolidate
with or into any other Person, or agree to do any of the foregoing, except:
          (a) the Borrowers may permit any of their Subsidiaries to merge with
or consolidate into a Borrower if the Borrower is the surviving entity;
          (b) the Borrowers may permit any of their Subsidiaries to merge with
or consolidate with another Subsidiary;
          (c) any Borrower may merge with any other Borrower; and
          (d) the Borrowers and their Subsidiaries may complete Acquisitions
permitted under Section 6.05 hereof.
     6.07 Dispositions of Assets. No Borrower nor any Subsidiary of a Borrower
shall sell, convey, pledge, assign, lease, abandon or otherwise transfer or
dispose of, voluntarily or involuntarily (any of the foregoing being referred to
in this Section as a transaction and any series of related transactions
constituting but a single transaction), any of their respective properties or
assets, tangible or intangible (including stock of Subsidiaries) except:
          (a) sales of inventory in the ordinary course of business;
          (b) sales of assets which are no longer useful to the business of the
Loan Parties or their Subsidiaries, made in the ordinary course of business;
          (c) so long as no Event of Default or Potential Default shall have
occurred, sales or dispositions of assets in the ordinary course of a Borrower’s
business having a fair market value, at the time of sale or disposition, not in
excess of Two Million Five Hundred Thousand and 00/100 Dollars ($2,500,000.00)
in the aggregate for all such sales and dispositions in any fiscal year.
     6.08 Double Negative Pledge. No Borrower nor any Subsidiary of a Borrower
shall enter into or suffer to exist any agreement with any Person, other than in
connection with this Agreement, which prohibits or limits the ability of the
Loan Parties or any Subsidiary to create, incur, assume or suffer to exist any
Lien upon or with respect to any property or assets of any kind (real or
personal, tangible or intangible) of the Loan Parties or any Subsidiary, whether
now owned or hereafter acquired or created.
     6.09 Self-Dealing. No Borrower nor any Subsidiary of a Borrower shall enter
into or carry out any loan, advance or other transaction (including, without
limitation, purchasing property or services, or selling property or services)
with any Affiliate, except that shareholders,

46



--------------------------------------------------------------------------------



 



directors, officers or partners of a Borrower or a Subsidiary may render
services to such Borrower or Subsidiary for compensation at the same rates
generally paid by corporations or partnerships engaged in the same or similar
businesses, and a Borrower or a Subsidiary may enter into transactions with
Affiliates if such transactions are disclosed to the Agent and the Banks and
made on terms comparable to those which could be obtained in arms length
transactions with a Person who is not an Affiliate.
     6.10 Capital Expenditures. The Loan Parties will not, and will not permit
any Subsidiary to, make or commit to make, Capital Expenditures in any fiscal
year aggregating, for all Loan Parties and Subsidiaries, more than Twelve
Million and 00/100 Dollars ($12,000,000.00). For purposes of this Section 6.10,
amounts paid with respect to Acquisitions shall not constitute Capital
Expenditures.
     6.11 Distributions. No Borrower shall declare, make, pay, or agree, become
or remain liable to make or pay, any Distributions of any nature (whether in
cash, property, securities or otherwise) on account of or in respect of any
shares of the capital stock of such Borrower or on account of the purchase,
redemption, retirement or acquisition of any shares of the capital stock (or
warrants, options, or rights for any shares of the capital stock of the
Borrower) other than (i) Distributions declared, made or paid by a Subsidiary of
a Borrower to such Borrower, (ii) Distributions made by MBC in an aggregate
amount not to exceed Five Million and 00/100 Dollars ($5,000,000.00) from and
after the date of this Agreement, or (iii) Distributions to repurchase shares of
capital stock of MBC upon terms and at times that are determined by the board of
directors of MBC from time to time, provided that such Distributions do not
exceed Ten Million and 00/100 Dollars ($10,000,000.00) during any rolling twelve
(12) month period. No Borrower nor any Subsidiary of a Borrower shall enter into
or suffer to exist any agreement with any Person, other than in connection with
this Agreement, which prohibits or limits the ability of the Loan Parties or any
Subsidiary to create, incur, assume or suffer to exist any Distribution.
     6.12 Margin Stock. The Borrowers will not use the proceeds of any Loans
directly or indirectly to purchase or carry any “margin stock” (within the
meaning of Regulations U, T, or X of the Board of Governors of the Federal
Reserve System) or to extend credit to others for the purpose of purchasing or
carrying, directly or indirectly, any margin stock.
     6.13 Fiscal Year; Tax Designation. No Borrower shall change its fiscal
year; or elect to be designated as an entity other than its current tax
designation without the prior written consent of the Agent and the Majority
Banks.
     6.14 Anti-Terrorism Laws. The Loan Parties and their respective Affiliates
and agents shall not (i) conduct any business or engage in any transaction or
dealing with any Blocked Person, including making or receiving any contribution
of funds, goods or services to or for the benefit of any Blocked Person,
(ii) deal in, or otherwise engage in any transaction relating to, any property
or interests in property blocked pursuant to the Executive Order No. 13224; or
(iii) engage in or conspire to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in the Executive Order No. 13224, the USA Patriot Act or
any other Anti-Terrorism Law. The Loan Parties shall deliver to the Bank any
certification or other evidence requested from time to time by the Bank in its
sole discretion, confirming the Loan Parties’ compliance with this Section 6.14.

47



--------------------------------------------------------------------------------



 



ARTICLE VII
DEFAULTS
     7.01 Events of Default. An Event of Default means the occurrence or
existence of one or more of the following events or conditions (whatever the
reason for such Event of Default and whether voluntary, involuntary or effected
by operation of Law):
          (a) The Borrowers shall fail to pay principal on any of the Notes when
due; or
          (b) The Borrowers shall fail to pay interest on the Loans or any fees
payable pursuant to Article II of this Agreement within five (5) days of the
date such interest or fees are due; or
          (c) The Borrowers shall fail to pay any other fee, or other amount
payable pursuant to this Agreement, the Notes or any of the other Loan Documents
within ten (10) days after written notice to MBC by the Agent or any Bank; or
          (d) Any representation or warranty made by any Loan Party under this
Agreement, the Notes or any of the other Loan Documents or any statement made by
any Loan Party in any financial statement, certificate, report, exhibit or
document furnished by the Loan Parties to the Agent or any Bank pursuant to this
Agreement or the other Loan Documents shall prove to have been false or
misleading in any material respect as of the time when made; or
          (e) Any Loan Party shall be in default in the performance or
observance of any covenant contained in Sections 5.01(h); 5.01(i); 5.01(j);
5.01(k); 5.13 or any section in Article VI hereof (other than Section 6.14); or
          (f) Any Loan Party shall be in default in the performance or
observance of any covenant contained in Sections 5.01(a); 5.01(b); 5.01(c);
5.01(d); 5.01(e); 5.01(f); 5.01(g); 5.07 or 5.08 hereof and such default shall
not have been cured within fifteen (15) days of the occurrence of such default;
or
          (g) Any Loan Party shall be in default in the performance or
observance of any covenant contained in Sections 5.02; 5.03; 5.05; 5.09; 5.10,
5.14 or 6.14 hereof and such default shall not have been cured within thirty
(30) days of the occurrence of such default; or
          (h) Any Loan Party shall be in default in the performance or
observance of any other covenant hereof or under any other Loan Document, or any
Bank-Provided Hedge and such default shall not have been cured within thirty
(30) days after written notice to MBC by the Agent; or
          (i) Any Loan Party or any Subsidiary shall (i) default (as principal
or guarantor or other surety) in any payment of principal of or interest on any
obligation (or set of related obligations) for borrowed money in excess of One
Million and 00/100 Dollars ($1,000,000.00), beyond any period of grace with
respect to the payment or, if such obligation (or set of related obligations) is
or are payable or repayable on demand, fails to pay or repay such obligation or
obligations when demanded, or (ii) default in the observance of any other
covenant,

48



--------------------------------------------------------------------------------



 



term or condition contained in any agreement or instrument by which an
obligation (or set of related obligations) is or are created, secured or
evidenced, if the effect of such default is to cause, or to permit the holder or
holders of such obligation or obligations (or a trustee or agent on behalf of
such holder or holders) to cause, all or part of such obligation or obligations
to become due before its or their otherwise stated maturity; or
          (j) One or more final judgments for the payment of money in excess of
One Million and 00/100 Dollars ($1,000,000.00) shall have been entered against
any Loan Party or any Subsidiary and, in the case of any such judgment or
judgments which in the aggregate are less than Two Million and 00/100 Dollars
($2,000,000.00), such judgment or judgments shall have remained undischarged and
unstayed for a period of thirty (30) consecutive days; or
          (k) A writ or warrant of attachment, garnishment, execution, distraint
or similar process, exceeding in value the aggregate amount of One Hundred
Thousand and 00/100 Dollars ($100,000.00), shall have been issued against any
Loan Party or any Subsidiary or any of their respective properties and, in the
event the value of such matters is in the aggregate less than One Million and
00/100 Dollars ($1,000,000.00), such shall remain undischarged and unstayed for
a period of thirty (30) consecutive days; or
          (l) The Majority Banks have determined in their reasonable judgment
that a Material Adverse Change has occurred or that the prospect of payment or
performance of any covenant, agreement or duty under this Agreement, the Notes
or the other Loan Documents is impaired; or
          (m) A Change of Control shall occur; or
          (n) (i) A Termination Event with respect to a Plan shall occur,
(ii) any Person shall engage in any prohibited transaction involving any Plan,
(iii) an accumulated funding deficiency, whether or not waived, shall exist with
respect to any Plan, (iv) any Loan Party or any ERISA Affiliate shall be in
“Default” (as defined in Section 4219(c)(5) of ERISA) with respect to payments
due to a multi-employer Plan resulting from such Loan Party’s or any ERISA
affiliate’s, complete or partial withdrawal (as described in Section 4203 or
4205 of ERISA) from such Plan, or (v) any other event or condition shall occur
or exist with respect to a single employer Plan, except that no such event or
condition shall constitute an Event of Default if it, together with all other
events or conditions at the time existing, would not have a Material Adverse
Effect; or
          (o) A proceeding shall be instituted in respect of any Loan Party or
any Subsidiary:
               (i) seeking to have an order for relief entered in respect of
such Loan Party or any Subsidiary or seeking a declaration or entailing a
finding that such Loan Party or any Subsidiary is insolvent or a similar
declaration or finding, or seeking dissolution, winding-up, charter revocation
or forfeiture, liquidation, reorganization, arrangement, adjustment, composition
or other similar relief with respect to such Loan Party or any Subsidiary, its
assets or debts under any Law relating to bankruptcy, insolvency, relief of
debtors or protection of creditors, termination of legal entities or any other
similar Law now or in the future which shall

49



--------------------------------------------------------------------------------



 



not have been dismissed or stayed within thirty (30) days after such proceedings
were instituted; or
               (ii) seeking appointment of a receiver, trustee, custodian,
liquidator, assignee, sequestrator or other similar official for any Loan Party
or any Subsidiary or for all or any substantial part of its property which shall
not have been dismissed or stayed within thirty (30) days after such proceedings
were instituted; or
          (p) Any Loan Party shall voluntarily suspend transaction of its
business, any Loan Party or any Subsidiary shall become insolvent, shall become
generally unable to pay its debts as they become due, shall make a general
assignment for the benefit of creditors, shall institute a proceeding described
in Section 7.01(o)(i) of this Agreement or shall consent to any order for
relief, declaration, finding or relief described in Section 7.01(o)(i) of this
Agreement, shall institute a proceeding described in Section 7.01(o)(ii) of this
Agreement or shall consent to the appointment or to the taking of possession by
any such official of all or any substantial part of its property whether or not
any proceeding is instituted, shall dissolve, wind-up or liquidate itself or any
substantial part of its property, or shall take any action in furtherance of any
of the foregoing.
     7.02 Consequences of an Event of Default.
          (a) If an Event of Default specified in subsections (c) through (n) of
Section 7.01 of this Agreement occurs, the Agent and the Banks will be under no
further obligation to make Loans or issue Letters of Credit and may at the
option of the Majority Banks (i) demand the unpaid principal amount of the
Notes, interest accrued on the unpaid principal amount thereof and all other
amounts owing by the Loan Parties under this Agreement, the Notes and the other
Loan Documents to be immediately due and payable without presentment, demand,
protest or further notice of any kind, all of which are expressly waived, and an
action for any amounts due shall accrue immediately; and (ii) require the
Borrowers to, and the Borrowers shall thereupon, deposit in a non-interest
bearing account with the Agent, as cash collateral for their obligations under
the Loan Documents, an amount equal to one hundred five percent (105%) of the
Letter of Credit Reserve, and the Borrowers hereby pledge to the Agent, and
grant to the Agent a security interest in, all such cash as security for such
obligations of the Borrowers.
          (b) If an Event of Default specified in subsections (a), (b), (o) or
(p) of Section 7.01 of this Agreement occurs and continues or exists, the Agent
and the Banks will be under no further obligation to make Loans or issue Letters
of Credit and the unpaid principal amount of the Notes, interest accrued thereon
and all other amounts owing by the Loan Parties under this Agreement, the Notes
and the other Loan Documents shall automatically become immediately due and
payable without presentment, demand, protest or notice of any kind, all of which
are expressly waived, and an action for any amounts due shall accrue
immediately.
     7.03 Set-Off. If the unpaid principal amount of the Notes, interest accrued
on the unpaid principal amount of the Notes or other amount owing by the Loan
Parties under this Agreement, the Notes or the other Loan Documents shall have
become due and payable (at maturity, by acceleration or otherwise), each of the
Banks, any assignee of the Banks and the holder of any participation in any Loan
will each have the right, in addition to all other rights and

50



--------------------------------------------------------------------------------



 



remedies available to it, without notice to the Loan Parties, to set-off against
and to appropriate and apply to such due and payable amounts any debt owing to,
and any other funds held in any manner for the account of, any Borrower by such
Bank, by such assignee or by such holder including, without limitation, all
funds in all deposit accounts (whether time or demand, general or special,
provisionally credited or finally credited, or otherwise) now or in the future
maintained by any Borrower with such Bank, assignee or holder. The Loan Parties
consent to and confirm the foregoing arrangements and confirm the Banks’ rights,
such assignee’s rights and such holder’s rights of banker’s lien and set-off.
Nothing in this Agreement will be deemed a waiver or prohibition of or
restriction on the Banks’ rights, such assignee’s rights or any such holder’s
rights of banker’s lien or set-off.
     7.04 Equalization. Each Bank agrees with the other Banks that if, at any
time, it shall obtain any Advantage over the other Banks or any thereof in
respect of the Indebtedness of the Loan Parties to the Banks, it shall purchase
from the other Banks, for cash and at par, such additional participation in the
Indebtedness of the Loan Parties to the Banks as shall be necessary to nullify
the Advantage. If any such Advantage resulting in the purchase of an additional
participation as aforesaid shall be recovered in whole or in part from the Bank
receiving the Advantage, each such purchase shall be rescinded and the purchase
price restored (but without interest unless the Bank receiving the Advantage is
required to pay interest on the Advantage to the Person recovering the Advantage
from such Bank) ratably to the extent of the recovery. Each Bank agrees with the
other Banks that if it, at any time, shall receive any payment for or on behalf
of the Loan Parties on any Indebtedness of the Loan Parties to that Bank by
reason of offset of any deposit or other Indebtedness of the Loan Parties to the
Banks, it will apply such payment first to any and all Indebtedness of the Loan
Parties to the Banks pursuant to this Agreement (including, without limitation,
any participation purchased or to be purchased pursuant to this Section or any
other Section of this Agreement). The Loan Parties agree that any Bank so
purchasing a participation from the other Banks or any thereof pursuant to this
Section may exercise all of its rights of payment (including the right of
setoff) with respect to such participation as fully as if such Bank was a direct
creditor of the Loan Parties in the amount of such participation.
     7.05 Other Remedies. The remedies in this Article VII are in addition to,
not in limitation of, any other right, power, privilege, or remedy, either in
Law, in equity, or otherwise, to which the Banks may be entitled. The Agent
shall exercise the rights under this Article VII and all other collection
efforts on behalf of the Banks and no Bank shall act independently with respect
thereto, except as otherwise specifically set forth in this Agreement.
ARTICLE VIII
THE AGENT; ASSIGNMENTS; PARTICIPATIONS
     8.01 Appointment and Authorization; No Liability. The Banks authorize
Citizens and Citizens hereby agrees to act as agent for the Banks in respect of
this Agreement and the other Loan Documents upon the terms and conditions set
forth in this Agreement. Each Bank hereby irrevocably appoints and authorizes
the Agent to take such action as agent on its behalf and to exercise such powers
hereunder as are expressly delegated to the Agent by the terms of this Agreement
and any of the other Loan Documents, together with such powers as are reasonably

51



--------------------------------------------------------------------------------



 



incidental thereto; provided that no duties or responsibilities not expressly
assumed herein or therein shall be implied to have been assumed by the Agent.
The relationship between the Agent and the Banks is and shall be that of agent
and principal only, and nothing contained in this Agreement or any of the other
Loan Documents shall be construed to constitute the Agent as a trustee for any
Bank. Neither the Agent nor any of its shareholders, directors, officers,
attorneys or employees nor any other Person assisting them in their duties nor
any agent or employee thereof, shall (a) be liable for any waiver, consent or
approval given or action taken or omitted to be taken by it or them hereunder or
under any of the Loan Documents or in connection herewith or therewith or be
responsible for the consequences of any oversight or error of judgment
whatsoever, or (b) be liable to the Loan Parties for consequential damages
resulting from any breach of contract, tort or other wrong in connection with
the negotiation, documentation, administration or collection of the Loans or any
of the Loan Documents, except with respect to (a) and (b) hereof, to the extent
of its or their willful misconduct or gross negligence as finally determined by
a court of competent jurisdiction.
     8.02 Employees and Agents. The Agent may exercise its powers and execute
its duties by or through employees or agents and shall be entitled to take, and
to rely on, advice of counsel concerning all matters pertaining to its rights
and duties under this Agreement and the other Loan Documents and shall not be
liable for action taken or suffered in good faith by it in accordance with the
opinion of such counsel. The Agent may utilize the services of such Persons as
the Agent in its sole discretion may determine, and all reasonable fees and
expenses of any such Persons shall be paid by the Loan Parties and if not paid
by the Loan Parties shall be paid by the Banks based upon their respective
Commitment Percentages.
     8.03 No Representations; Each Bank’s Independent Investigation. The Agent
shall not be responsible for (a) the execution, validity or enforceability of
this Agreement, the Notes, any of the other Loan Documents or any instrument at
any time constituting, or intended to constitute, collateral security for the
Notes, (b) the value of any such collateral security, (c) the validity,
enforceability or collectibility of any such amounts owing with respect to the
Notes, or (d) any recitals or statements, warranties or representations made
herein or in any of the other Loan Documents or in any certificate or instrument
hereafter furnished to it by or on behalf of the Loan Parties. The Agent shall
not be bound (a) to ascertain or inquire as to the performance or observance of
any of the terms, conditions, covenants or agreements herein or in any
instrument at any time constituting, or intended to constitute, collateral
security for the Indebtedness evidenced by the Notes or (b) to ascertain whether
any notice, consent, waiver or request delivered to it by the Loan Parties or
any holder of any of the Notes shall have been duly authorized or is true,
accurate and complete. The Agent has not made nor does it now make any
representations or warranties, express or implied, nor does it assume any
liability to the Banks with respect to the creditworthiness, financial condition
or any other condition of the Loan Parties or with respect to the statements
contained in any information memorandum furnished in connection herewith or in
any other oral or written communication between the Agent and such Bank. Each
Bank acknowledges that it has, independently without reliance upon the Agent or
any other Bank, and based upon such information and documents as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement and agrees that the Agent has no duty or responsibility, either
initially or on a continuing basis, to provide any Bank with any credit or other
information with respect thereto (other than such notices as may be expressly
required to be given by the Agent to the Banks hereunder).

52



--------------------------------------------------------------------------------



 



     8.04 Payments to Banks.
          (a) As between the Agent and the Borrowers, a payment by the Borrowers
to the Agent hereunder or any of the other Loan Documents for the account of any
Bank shall constitute a payment to such Bank. The Agent agrees to promptly, but
in any event not later than the end of the following Business Day, distribute to
each Bank such Bank’s Pro Rata Share of payments received by the Agent for the
account of the Banks in immediately available funds.
          (b) If in the opinion of the Agent the distribution of any amount
received by it in such capacity hereunder, under the Notes or under any of the
other Loan Documents, could reasonably be expected to involve it in liability,
it may refrain from making distribution until its right to make distribution
shall have been adjudicated by a court of competent jurisdiction. If a court of
competent jurisdiction shall adjudge that any amount received by the Agent for
the account of the Banks is to be distributed, the Agent shall distribute to
each Bank such Bank’s Pro Rata Share of the amount so adjudged to be distributed
or in such manner as shall be determined by such court, together with interest
thereon, in respect of each day during the period commencing on the date such
amount was made available to the Agent and ending on the date the Agent
distributes such amount, at a rate per annum equal to the interest rate earned
by the Agent on such amount during such period. If a court of competent
jurisdiction shall adjudge that any amount received and distributed by the Agent
is to be repaid, each Person to whom any such distribution shall have been made
shall either repay to the Agent its proportionate share of the amount so
adjudged to be repaid or shall pay over the same in such manner and to such
Persons as shall be determined by such court.
          (c) Notwithstanding anything to the contrary contained in this
Agreement or any of the other Loan Documents, any Bank that fails (i) to make
available to the Agent its Pro Rata Share of any Loan that the Agent made on its
behalf or (ii) to comply with the provisions of Section 7.04 with respect to it
obtaining an Advantage, in each case as, when and to the full extent required by
the provisions of this Agreement, shall be deemed delinquent and shall not be
entitled to vote on any matters until such time as such delinquency is cured.
Such Bank shall be deemed to have assigned any and all payments due it from the
Borrowers, whether on account of outstanding Loans, interest, fees or otherwise,
to the remaining Banks for application to, and reduction of, their respective
Pro Rata Shares of all outstanding Loans. Such Bank hereby authorizes the Agent
to distribute such payments to the other Banks in proportion to their respective
Pro Rata Shares of all outstanding Loans. Such Bank shall be deemed to have
satisfied in full a delinquency when and if the Banks’ respective Pro Rata
Shares of all outstanding Loans have returned to those in effect immediately
prior to such delinquency and without giving effect to the nonpayment causing
such delinquency.
     8.05 Note Holders. The Agent may treat the payee of any Note as the holder
thereof until written notice of transfer shall have been filed with it signed by
such payee and in form satisfactory to the Agent.
     8.06 Documents. The Agent shall not be under any duty to examine into or
pass upon the validity, effectiveness, genuineness or value of any Loan
Documents or any other document furnished pursuant hereto or in connection
herewith or the value of any collateral obtained

53



--------------------------------------------------------------------------------



 



hereunder, and the Agent shall be entitled to assume that the same are valid,
effective and genuine and what they purport to be.
     8.07 Agents and Affiliates. With respect to the Loans, the Agent shall have
the same rights and powers hereunder as any other Bank and may exercise the same
as though it were not the agent, and the Agent and its affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
the Loan Parties or any of their Affiliates.
     8.08 Indemnification of Agent. The Banks ratably agree to indemnify and
hold harmless the Agent (to the extent not indemnified by the Loan Parties) from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever which may be imposed on, incurred by or asserted against the
Agent in its capacity as agent in any way relating to or arising out of this
Agreement or any Loan Document or any action taken or omitted by the Agent with
respect to this Agreement or any Loan Document, provided that no Bank shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses (including attorney fees)
or disbursements resulting from the Agent’s gross negligence or willful
misconduct as finally determined by a court of competent jurisdiction. The
obligations of the Banks under this Section 8.08 shall survive the payment in
full of all amounts due pursuant to this Agreement or any other Loan Document
and the termination of this Agreement.
     8.09 Successor Agent. The Agent may resign as agent hereunder by giving not
fewer than thirty (30) days’ prior written notice to the Borrowers and the
Banks. If the Agent shall resign under this Agreement, then either (a) the
Majority Banks shall appoint from among the Banks a successor agent for the
Banks or (b) if a successor agent shall not be so appointed and approved within
the thirty (30) day period following the Agent’s notice to the Banks of its
resignation, then the Agent shall appoint a successor agent who shall serve as
agent until such time as the Majority Banks appoint a successor agent pursuant
to clause (a). Upon its appointment, such successor agent shall succeed to the
rights, powers and duties as agent, and the term “Agent” shall mean such
successor effective upon its appointment, and the former agent’s rights, powers
and duties as agent shall be terminated without any other or further act or deed
on the part of such former agent or any of the parties to this Agreement.
     8.10 Knowledge of Default. It is expressly understood and agreed that the
Agent shall be entitled to assume that no Event of Default or Potential Default
has occurred and is continuing unless the Agent has been notified by a Bank or
the Borrowers in writing that such Bank or the Borrowers consider that an Event
of Default or Potential Default has occurred and is continuing and specifying
the nature thereof.
     8.11 Action by Agent. So long as the Agent shall be entitled, pursuant to
Section 8.10 hereof, to assume that no Event of Default or Potential Default
shall have occurred and be continuing, the Agent shall be entitled to use its
discretion with respect to exercising or refraining from exercising any rights
which may be vested in it by, or with respect to taking or refraining from
taking any action or actions which it may be able to take under or in respect
of, this Agreement. The Agent shall incur no liability under or in respect of
this Agreement by acting upon any notice, certificate, warranty or other paper
or instrument believed by it to be

54



--------------------------------------------------------------------------------



 



genuine or authentic or to be signed by the proper party or parties, or with
respect to anything which it may do or refrain from doing in the reasonable
exercise of its judgment.
     8.12 Notification of Potential Defaults and Events of Defaults. Each Bank
hereby agrees that, upon learning of the existence of a Potential Default or
Event of Default, it shall promptly notify the Agent thereof. In the event that
the Agent receives notice of an Event of Default or Potential Default, the Agent
shall promptly notify all of the Banks and shall take such action and assert
such rights under this Agreement as the Majority Banks shall direct and the
Agent shall promptly inform the Banks in writing of the action taken. The Agent
may take such action and assert such rights as it deems to be advisable, in its
discretion, for the protection of the interests of the holders of the Notes.
     8.13 Declaration of Invalidation. Each Bank agrees that, to the extent that
any payments received by any Bank from the Borrowers or otherwise on account of
the Loans are subsequently invalidated, declared to be fraudulent or
preferential, set aside or judicially required to be repaid to a
debtor-in-possession, trustee, receiver, custodian or any other Person in
connection with any proceeding referred to in Section 7.01(p) hereof or any
similar cause of action (“Preference”), then, to the extent of such Preference,
each Bank shall, upon demand, reimburse the Bank subject to such Preference in
the amount necessary to cause each Bank to be affected by such Preference in
proportion to its Pro Rata Share of the Loans.
     8.14 Pro Rata Portion, Pari Passu and Equal. The Pro Rata Share of each
Bank in the Loans and the Letters of Credit shall be pari passu and equal with
the Pro Rata Share of each other Bank and no Bank shall have priority over the
other.
     8.15 Cooperation. Each Bank agrees that it shall cooperate in good faith
and in a commercially reasonable manner with each other Bank and take whatever
reasonable actions (at its own expense) are necessary to implement decisions
made in accordance with this Agreement and with each of the other Loan Documents
relating thereto.
     8.16 Obligations Several. The obligations of the Banks hereunder are
several and not joint. Nothing contained in this Agreement, and no action taken
by the Agent or the Banks pursuant hereto, shall be deemed to constitute a
partnership, association, joint venture or other entity between any of the
Banks. No default by any Bank hereunder shall excuse any Bank from any
obligation under this Agreement, but no Bank shall have or acquire any
additional obligation of any kind by reason of such default. The relationship
among the Borrowers and the Banks with respect to the Loan Documents and any
other document executed in connection therewith is and shall be solely that of
debtor and creditors, respectively, and neither the Agent nor any Bank has any
fiduciary obligation toward the Borrowers with respect to any such documents or
the transactions contemplated thereby.
     8.17 Bank Assignments/Participations.
          (a) Assignment/Transfer of Commitments.
          Each Bank shall have the right at any time or times to assign or
transfer to another Eligible Assignee, without recourse, all or a portion of
(a) that Bank’s Commitment, (b) all Loans made by that Bank, (c) that Bank’s
Notes, and (d) that Bank’s participation purchased pursuant to

55



--------------------------------------------------------------------------------



 



Section 7.04; provided, however, in each such case, that the transferor and the
transferee shall have complied with the following requirements:
               (i) Prior Consent of Agent. No transfer may be consummated
pursuant to this Section 8.17(a) (including, without limitation, a transfer from
one Bank to another Bank) without the prior written consent of the Agent (other
than a transfer by any Bank to any affiliate of such Bank or a transfer
occurring during the existence of an Event of Default or Potential Default),
which consent of the Agent shall not be unreasonably withheld, delayed or
conditioned.
               (ii) Prior Consent of Borrowers. No transfer may be consummated
pursuant to this Section 8.17(a) (including, without limitation, a transfer from
one Bank to another Bank) without the prior written consent of the Borrowers
(other than a transfer by any Bank to any affiliate of such Bank or a transfer
occurring during the existence of an Event of Default or Potential Default),
which consent of the Borrowers shall not be unreasonably withheld, delayed or
conditioned.
               (iii) Minimum Amount. No transfer may be consummated pursuant to
this Section 8.17(a) (including, without limitation, a transfer from one Bank to
another Bank other than a transfer by any Bank to an affiliate of such Bank) in
an aggregate amount less than (a) Five Million and 00/100 Dollars
($5,000,000.00) or (b) if such Bank’s Commitment is at any time less than Five
Million and 00/100 Dollars ($5,000,000.00), the entire amount of such Bank’s
Commitment.
               (iv) Agreement; Transfer Fee. Unless the transfer shall be to an
affiliate of the transferor or the transfer shall be due to merger of the
transferor or for regulatory purposes, the transferor (A) shall remit to the
Agent, for its own account, an administrative fee of Three Thousand Five Hundred
and 00/100 Dollars ($3,500.00) and (B) shall cause the transferee to execute and
deliver to the Borrowers, the Agent and each Bank (1) an Assignment Agreement,
in the form of Exhibit “C” attached hereto and made a part hereof (an
“Assignment Agreement”) together with the consents and releases and the
Administrative Questionnaire referenced therein, and (2) such additional
amendments, assurances and other writings as the Agent may reasonably require.
               (v) Notes. Upon its receipt of an Assignment Agreement executed
by the parties to such Assignment, together with each Note subject to such
Assignment Agreement, the Agent shall (a) record the information contained
therein in the Register, and (b) give prompt notice thereof to the Borrowers and
the other Banks. Within five (5) Business Days after receipt of such notice, the
Borrowers, at their own expense, shall execute and deliver (A) to the Agent, the
transferor and the transferee, any consent or release (of all or a portion of
the obligations of the transferor) to be delivered in connection with the
Assignment Agreement, and (B) to the transferee and, if applicable, the
transferor, the appropriate Notes. Upon delivery of the new Notes, the
transferor’s Notes shall be promptly returned to the Borrowers marked
“replaced”.
               (vi) Parties. Upon satisfaction of the requirements of this
Section 8.17(a), including the payment of the fee and the delivery of the
documents set forth in Section 8.17(a)(iv), (A) the transferee shall become and
thereafter be deemed to be a “Bank” for the

56



--------------------------------------------------------------------------------



 



purposes of this Agreement, (B) if the transferor transfers all of its interest,
the transferor shall cease to be and thereafter shall no longer be deemed to be
a “Bank” and shall have no further rights or obligations under or in connection
herewith, and (C) the signature pages hereof and Schedule 1 hereto shall be
automatically amended, without further action, to reflect the result of any such
transfer.
               (vii) The Register. The Agent shall maintain a copy of each
Assignment Agreement delivered to it and a register or similar list (the
“Register”) for the recordation of the names and addresses of the Banks and the
Commitment Percentages of, and principal amount of the Loans owing to, each Bank
from time to time. The entries in the Register shall be conclusive, in the
absence of manifest error, with respect to such information, and the Borrowers,
the Agent and the Banks may treat each financial institution whose name is
recorded in the Register as the owner of the Loan recorded therein for all
purposes of this Agreement. The Register shall be available for inspection by
the Borrowers or any Bank at any reasonable time and from time to time upon
reasonable prior notice.
               (viii) Certain Representations and Warranties; Limitations;
Covenants. By executing and delivering an Assignment Agreement, the parties to
the assignment thereunder confirm to and agree with each other and the other
parties hereto as follows:
                    (a) Other than the representation and warranty that it is
the legal and beneficial owner of the interest being assigned thereby free and
clear of any adverse claim, the assigning Bank makes no representation and
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement, the other Loan Documents or any other instrument or
document furnished pursuant hereto;
                    (b) The assigning Bank makes no representation or warranty
and assumes no responsibility of the financial condition of the Borrowers or any
other Person primarily or secondarily liable in respect of any of the
Indebtedness of the Borrowers to the Banks, or the performance or observance by
the Borrowers or any other Person primarily or secondarily liable in respect of
any of the Indebtedness of the Borrowers to the Banks or any of their
obligations under this Agreement or any of the other Loan Documents or any other
instrument or document furnished pursuant hereto or thereto;
                    (c) Such assignee confirms that it has received a copy of
this Agreement, together with copies of the most recent financial statements
referred to in Section 5.01 and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
the Assignment Agreement;
                    (d) Such assignee will, independently and without reliance
upon the assigning Bank, the Agent or any other Bank and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under this Agreement;

57



--------------------------------------------------------------------------------



 



                    (e) Such assignee represents and warrants that it is an
Eligible Assignee;
                    (f) Such assignee appoints and authorizes the Agent to take
such action as agent on its behalf and to exercise such powers under this
Agreement and the other Loan Documents as are delegated to the Agent by the
terms hereof or thereof, together with such powers as are reasonably incidental
thereto;
                    (g) Such assignee agrees that it will perform in accordance
with their terms all of the obligations that by the terms of this Agreement are
required to be performed by it as a Bank; and
                    (h) Such assignee represents and warrants that it is legally
authorized to enter into such Assignment Agreement.
          (b) Participations.
          Each Bank shall have the right at any time or times, without the
consent of any other party, to sell one or more participations or
sub-participations to one or more financial institutions, in all or any part of
(a) that Bank’s Commitment, (b) that Bank’s Commitment Percentage, (c) any Loan
made by that Bank, (d) any Note delivered to that Bank pursuant to this
Agreement and (e) that Bank’s participations, if any, purchased pursuant to
Section 7.04 or this Section 8.17(b).
               (i) Rights Reserved. In the event any Bank shall sell any
participation or sub-participation, that Bank shall, as between itself and the
purchaser, retain all of its rights (including, without limitation, rights to
enforce against the Borrowers the Loan Documents and any and all other documents
in connection therewith) and duties pursuant to the Loan Documents and any and
all other documents in connection therewith, including, without limitation, that
Bank’s right to approve any waiver, consent or amendment pursuant to
Section 9.02; provided, however, that (a) any such participation shall be in a
minimum amount of Five Million and 00/100 Dollars ($5,000,000.00) and (b) the
holder of any such participation shall not be entitled to require such Bank to
take any action hereunder except action directly affecting (i) any reduction in
the principal amount or an interest rate on any Loan in which such holder
participates; (ii) any extension of the Expiry Date or the date fixed for any
payment of interest or principal payable with respect to any Loan in which such
holder participates; and (iii) any reduction in the amount of any fees payable
hereunder with respect to any Loan in which such holder participates. The
Borrowers hereby acknowledge and agree that the participant under each
participation shall for purposes of Sections 2.11(b), 2.12, 7.03 and 9.16 be
considered to be a “Bank”; provided, however, for purposes of Section 2.11(b),
the rights of any participant shall not exceed the rights of the participating
Bank. Except as otherwise set forth herein, no participant or sub-participant
shall have any rights or obligations hereunder, and the Borrowers and the Agent
shall continue to deal with the Banks as if no participation or
sub-participation had occurred. The Agent shall continue to distribute payments
as if no participation or sub-participation had been sold.

58



--------------------------------------------------------------------------------



 



               (ii) No Delegation. No participation or sub-participation shall
operate as a delegation of any duty of the seller thereof. Under no
circumstances shall any participation or sub-participation be deemed a novation
in respect of all or any part of the seller’s obligations pursuant to this
Agreement.
          (c) Pledge by Banks. Notwithstanding the provisions of this
Section 8.17, any Bank may at any time pledge all or any portion of its interest
and rights under this Agreement (including all or any portion of its Notes) to
any of the federal reserve banks organized under Section 4 of the Federal
Reserve Act, 12 U.S.C. §341. No such pledge or the enforcement thereof shall
release the pledgor Bank from its obligations hereunder or under any of the
other Loan Documents.
ARTICLE IX
MISCELLANEOUS
     9.01 Business Days. Except as otherwise provided in this Agreement,
whenever any payment or action to be made or taken under this Agreement, or
under the Notes or under any of the other Loan Documents is stated to be due on
a day which is not a Business Day, such payment or action will be made or taken
on the next following Business Day and such extension of time will be included
in computing interest or fees, if any, in connection with such payment or
action.
     9.02 Amendments and Waivers. No amendment, modification, termination, or
waiver of any provision of this Agreement or any Loan Document, nor consent to
any variance therefrom, shall be effective unless the same shall be in writing
and signed by the Majority Banks and the Borrowers and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose given. Notwithstanding anything contained herein to the contrary,
unanimous consent of the Banks shall be required with respect to (a) any
increase in the Commitments hereunder, (b) the extension of the Expiry Date, the
payment date of interest or principal hereunder, or the payment of commitment or
other fees or amounts payable hereunder, (c) any reduction in the rate of
interest on the Notes, or in any amount of principal or interest due on any
Note, or the payment of commitment or other fees hereunder or any change in the
manner of pro rata application of any payments made by the Borrowers to the
Banks hereunder, (d) any change in any percentage voting requirement, voting
rights or the definition of Majority Banks in this Agreement, or (e) any
amendment to this Section 9.02, Section 9.11 or Section 7.04 hereof. Notice of
amendments or consents ratified by the Banks hereunder shall be immediately
forwarded by the Agent to all Banks. Each Bank or other holder of a Note shall
be bound by any amendment, waiver or consent obtained as authorized by this
Section, regardless of its failure to agree thereto. In the case of any such
waiver or consent relating to any provision of this Agreement, any Event of
Default or Potential Default so waived or consented to will be deemed to be
cured and not continuing, but no such waiver or consent will extend to any other
or subsequent Event of Default or Potential Default or impair any right
consequent to any other or subsequent Event of Default or Potential Default or
impair any right consequent thereto.
     9.03 No Implied Waiver; Cumulative Remedies. No course of dealing and no
delay or failure of the Agent or the Banks in exercising any right, power or
privilege under this

59



--------------------------------------------------------------------------------



 



Agreement, the Notes or any other Loan Document will affect any other or future
exercise of any such right, power or privilege or exercise of any other right,
power or privilege except as and to the extent that the assertion of any such
right, power or privilege shall be barred by an applicable statute of
limitations; nor shall any single or partial exercise of any such right, power
or privilege or any abandonment or discontinuance of steps to enforce such a
right, power or privilege preclude any further exercise of such right, power or
privilege or of any other right, power or privilege. The rights and remedies of
the Agent and the Banks under this Agreement, the Notes or any other Loan
Document are cumulative and not exclusive of any rights or remedies which the
Banks would otherwise have.
     9.04 Notices. All notices, requests, demands, directions and other
communications (collectively, “Notices”) under the provisions of this Agreement
or the Notes must be in writing (including telexed or telecopied communication)
unless otherwise expressly permitted under this Agreement and must be sent by
first-class or first-class express mail, private overnight or next Business Day
courier or by telecopy with confirmation in writing mailed first class, in all
cases with charges prepaid, and any such properly given Notice will be effective
when received. All Notices will be sent to the applicable party at the addresses
stated below or in accordance with the last unrevoked written direction from
such party to the other parties.

     
If to Borrowers:
  Michael J. Zugay
 
  Chief Financial Officer
 
  Michael Baker Corporation
 
  Airport Business Park
 
  100 Airside Drive
 
  Moon Township, PA 15108
 
   
and a copy to:
  H. James McKnight, Esquire
 
  Secretary and General Counsel
 
  Michael Baker Corporation
 
  Airport Business Park
 
  100 Airside Drive
 
  Moon Township, PA 15108
 
   
 
  David L. DeNinno, Esquire
 
  Reed Smith LLP
 
  225 Fifth Avenue
 
  Pittsburgh, PA 15222
 
   
If to Agent:
  John J. Ligday, Jr.
 
  Senior Vice President
 
  Citizens Bank of Pennsylvania
 
  29th Floor
 
  525 William Penn Place
 
  Pittsburgh, PA 15219

60



--------------------------------------------------------------------------------



 



     
and a copy to:
  Craig S. Heryford, Esquire
Buchanan Ingersoll & Rooney, PC
20th Floor, One Oxford Centre
Pittsburgh, PA 15219-1425  
If to Banks:
  At such Bank’s address set forth on
Schedule 1 attached hereto and made
a part hereof

     9.05 Expenses; Taxes; Attorneys Fees. The Borrowers agree to pay or cause
to be paid and to save the Agent and the Banks harmless against liability for
the payment of all reasonable out-of-pocket expenses, including, but not limited
to reasonable fees and expenses of counsel and paralegals for the Agent and the
Banks, incurred by the Agent and the Banks from time to time (i) arising in
connection with the preparation, execution, delivery and performance of this
Agreement, the Notes and the other Loan Documents, (ii) relating to any
requested amendments, waivers or consents to this Agreement, the Notes or any of
the other Loan Documents and (iii) arising in connection with the Agent’s and
the Banks’ enforcement or preservation of rights under this Agreement, the Notes
or any of the other Loan Documents including, but not limited to, such expenses
as may be incurred by the Agent and the Banks in the collection of the
outstanding principal amount of the Loans. The Borrowers agree to pay all stamp,
document, transfer, recording or filing taxes or fees and similar impositions
now or in the future determined by the Agent and the Banks to be payable in
connection with this Agreement, the Notes or any other Loan Document. The
Borrowers agree to save the Agent and the Banks harmless from and against any
and all present or future claims, liabilities or losses with respect to or
resulting from any omission to pay or delay in paying any such taxes, fees or
impositions. In the event of a determination adverse to a Borrower of any action
at law or suit in equity in relation to this Agreement, the Notes or the other
Loan Documents, the Borrowers will pay, in addition to all other sums which the
Borrowers may be required to pay, a reasonable sum for attorneys and paralegals
fees incurred by the Agent and the Banks or the holder of the Notes in
connection with such action or suit. All payments due from the Borrowers under
this Section will be added to and become part of the Loans until paid in full.
     9.06 Severability. The provisions of this Agreement are intended to be
severable. If any provision of this Agreement is held invalid or unenforceable
in whole or in part in any jurisdiction, the provision will, as to such
jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
of the provision in any other jurisdiction or the remaining provisions of this
Agreement in any jurisdiction.
     9.07 Governing Law; Consent to Jurisdiction. This Agreement will be deemed
to be a contract under the Laws of the Commonwealth of Pennsylvania and for all
purposes will be governed by and construed and enforced in accordance with the
substantive Laws, and not the laws of conflicts, of said Commonwealth. The
Borrowers consent to the exclusive jurisdiction and venue of the federal and
state courts located in Allegheny County, Pennsylvania, in any action on,
relating to or mentioning this Agreement, the Notes, the other Loan Documents,
or any one or more of them.

61



--------------------------------------------------------------------------------



 



     9.08 Prior Understandings. This Agreement, the Notes and the other Loan
Documents supersede all prior understandings and agreements, whether written or
oral, among the parties relating to the transactions provided for in this
Agreement, the Notes and the other Loan Documents.
     9.09 Duration; Survival. All representations and warranties of the Loan
Parties contained in this Agreement or made in connection with this Agreement or
any of the other Loan Documents shall survive the making of and will not be
waived by the execution and delivery of this Agreement, the Notes or the other
Loan Documents, by any investigation by the Agent or any Bank, or the making of
any Loan. Notwithstanding termination of this Agreement or an Event of Default,
all covenants and agreements of the Loan Parties will continue in full force and
effect from and after the date of this Agreement so long as the Borrowers may
borrow under this Agreement and until payment in full of the Notes, interest
thereon, and all fees and other obligations of the Borrowers under this
Agreement or the Notes. Without limitation, it is understood that all
obligations of the Borrowers to make payments to or indemnify the Agent and the
Banks will survive the payment in full of the Notes and of all other obligations
of the Loan Parties under this Agreement, the Notes and the other Loan
Documents.
     9.10 Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties to this Agreement on separate
counterparts each of which, when so executed, will be deemed an original, but
all such counterparts will constitute but one and the same instrument.
     9.11 Successors and Assigns. This Agreement will be binding upon and inure
to the benefit of the Agent, the Banks, the Loan Parties and their successors
and assigns, except that the Loan Parties may not assign or transfer any of its
rights under this Agreement without the prior written consent of the Banks.
     9.12 No Third Party Beneficiaries. The rights and benefits of this
Agreement and the other Loan Documents are not intended to, and shall not, inure
to the benefit of any third party.
     9.13 Exhibits. All exhibits and schedules attached to this Agreement are
incorporated and made a part of this Agreement.
     9.14 Headings. The section headings contained in this Agreement are for
convenience only and do not limit or define or affect the construction or
interpretation of this Agreement in any respect.
     9.15 Limitation of Liability. To the fullest extent permitted by Law, no
claim may be made by the Loan Parties against the Agent or the Banks, or by the
Agent or the Banks against the Loan Parties, or by the Loan Parties, the Agent
or the Banks against any affiliate, director, officer, employee, attorney or
agent of the other for any special, incidental, indirect, consequential or
punitive damages in respect of any claim arising from or related to this
Agreement or any other Loan Document or any statement, course of conduct, act,
omission or event occurring in connection herewith or therewith (whether for
breach of contract, tort or any other theory of liability). The Loan Parties,
the Agent and the Banks hereby waive, release and agree not to sue upon any
claim for any such damages, whether such claim presently exists or

62



--------------------------------------------------------------------------------



 



arises hereafter and whether or not such claim is known or suspected to exist in
its favor. This Section 9.15 shall not limit any rights of the Loan Parties, the
Agent or the Banks arising solely out of gross negligence or willful misconduct.
     9.16 Indemnities. In addition to the payment of expenses pursuant to
Section 9.05 hereof, the Loan Parties agree to indemnify, pay and hold the Agent
and each Bank and their officers, directors and attorneys (collectively, called
the “Indemnitees”), harmless from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, claims,
costs, expenses and disbursements of any kind or nature whatsoever (including
the reasonable fees and disbursements of counsel for such Indemnitees in
connection with any investigative, administrative or judicial proceeding
commenced or threatened, whether or not such Indemnitee shall be designated a
party thereto) that may be imposed on, incurred by or asserted against that
Indemnitee, in any matter arising from the occurrence of an Event of Default
hereunder or under the other Loan Documents, or the exercise of any right or
remedy hereunder or under the other Loan Documents (the “Indemnified
Liabilities”); provided, however, that the Loan Parties shall have no obligation
to an Indemnitee hereunder with respect to Indemnified Liabilities arising from
the gross negligence or willful misconduct of that Indemnitee.
     9.17 Certifications from Bank and Participants.
          (a) Tax Withholding. Any assignee or participant of a Bank that is not
incorporated under the Laws of the United States of America or a state thereof
(and, upon the written request of such Bank, assignee or participant of such
Bank, or the Agent) agrees that it will deliver to the Borrowers, such Bank and
the Agent three (3) duly completed appropriate valid Withholding Certificates
(as defined under § 1.1441-1(c)(16) of the Income Tax Regulations (the
“Regulations”)) certifying its status (i.e., U.S. or foreign person) and, if
appropriate, making a claim of reduced, or exemption from, U.S. withholding tax
on the basis of an income tax treaty or an exemption provided by the Code. The
term “Withholding Certificate” means a Form W-9; a Form W-8BEN; a Form W-8ECI; a
Form W-8IMY and the related statements and certifications as required under §
1.1441-1(e)(2) and/or (3) of the Regulations; a statement described in §
1.871-14(c)(2)(v) of the Regulations; or any other certificates under the Code
or Regulations that certify or establish the status of a payee or beneficial
owner as a U.S. or foreign person. Any assignee or participant required to
deliver to the Borrowers, a Bank and the Agent a Withholding Certificate
pursuant to the preceding sentence shall deliver such valid Withholding
Certificate at least five (5) Business Days before the effective date of such
assignment or participation (unless such Bank in its sole discretion shall
permit such assignee or participant to deliver such valid Withholding
Certificate less than five (5) Business Days before such date in which case it
shall be due on the date specified by such Bank). Any assignee or participant
which so delivers a valid Withholding Certificate further undertakes to deliver
to the Borrowers, a Bank and the Agent three (3) additional copies of such
Withholding Certificate (or a successor form) on or before the date that such
Withholding Certificate expires or becomes obsolete or after the occurrence of
any event requiring a change in the most recent Withholding Certificate so
delivered by it, and such amendments thereto or extensions or renewals thereof
as may be reasonably requested by the Borrowers, such Bank or the Agent.
Notwithstanding the submission of a Withholding Certificate claiming a reduced
rate of or exemption from U.S. withholding tax, such Bank and/or the Agent shall
be entitled to withhold United States federal

63



--------------------------------------------------------------------------------



 



income taxes at the full thirty percent (30%) withholding rate if in its
reasonable judgment it is required to do so under the due diligence requirements
imposed upon a withholding agent under § 1.1441-7(b) of the Regulations.
Further, such Bank and/or the Agent is indemnified under § 1.1461-1(e) of the
Regulations against any claims and demands of any assignee or participant of
such Bank for the amount of any tax it deducts and withholds in accordance with
regulations under § 1441 of the Code.
          (b) USA Patriot Act. Each Bank or assignee or participant of a Bank
that is not incorporated under the Laws of the United States of America or a
state thereof (and is not excepted from the certification requirement contained
in Section 313 of the USA Patriot Act and the applicable regulations because it
is both (i) an affiliate of a depository institution or foreign bank that
maintains a physical presence in the United States or foreign country, and
(ii) subject to supervision by a banking authority regulating such affiliated
depository institution or foreign bank) shall deliver to the Agent the
certification, or, if applicable, recertification, certifying that such Bank is
not a “shell” and certifying to other matters as required by Section 313 of the
USA Patriot Act and the applicable regulations: (1) within ten (10) days after
the Closing Date, and (2) as such other times as are required under the USA
Patriot Act.
     9.18 Confidentiality.
          (a) General. Each Bank agrees to keep confidential all information
obtained from the Loan Parties which is nonpublic and confidential or
proprietary in nature (including without limitation any information a Borrower
specifically designates as confidential), except as provided below, and to use
such information only in connection with this Agreement and for the purposes
contemplated hereby. Each Bank shall be permitted to disclose such information
(i) to outside legal counsel, accountants and other professional advisors who
need to know such information in connection with the administration and
enforcement of this Agreement, subject to agreement of such Persons to maintain
the confidentiality of such information in accordance with the terms hereof,
(ii) to assignees and participants as contemplated by Section 8.17, and
prospective assignees and participants, subject to the agreement of such Persons
to maintain the confidentiality of such information in accordance with the terms
hereof, (iii) to the extent requested by any bank regulatory authority or, with
notice to the applicable Borrower, as otherwise required by applicable Law or by
any subpoena or similar legal process, or in connection with any investigation
or proceeding arising out of the transactions contemplated by this Agreement or
the other Loan Documents, (iv) if it becomes publicly available other than as a
result of a breach of this Agreement or becomes available from a source not
known to be subject to confidentiality restrictions, or (v) if the applicable
Borrower shall have consented, in writing, to such disclosure. The provisions of
this Section 9.18(a) shall survive the repayment of the Loans.
          (b) Sharing Information With Affiliates of the Bank. The Loan Parties
acknowledge that from time to time financial advisory, investment banking and
other services may be offered or provided to the Loan Parties or one or more of
its Affiliates (in connection with this Agreement or otherwise) by a Bank or by
one or more subsidiaries or affiliates of such Bank and each Borrower hereby
authorizes such Bank to share any information delivered to such Bank by the Loan
Parties pursuant to this Agreement, or in connection with the decision of the
Bank to enter into this Agreement, to any such subsidiary or affiliate of such
Bank, it being

64



--------------------------------------------------------------------------------



 



understood that any such subsidiary or affiliate of such Bank receiving such
information shall be bound by the provisions of Section 9.18 as if it were a
Bank hereunder. Such authorization shall survive the repayment of the Loans.
     9.19 WAIVER OF TRIAL BY JURY. THE LOAN PARTIES, THE AGENT AND THE BANKS
EXPRESSLY, KNOWINGLY AND VOLUNTARILY WAIVE ALL BENEFIT AND ADVANTAGE OF ANY
RIGHT TO A TRIAL BY JURY, AND NO PARTY HERETO WILL AT ANY TIME INSIST UPON, OR
PLEAD OR IN ANY MANNER WHATSOEVER CLAIM OR TAKE THE BENEFIT OR ADVANTAGE OF A
TRIAL BY JURY IN ANY ACTION ARISING IN CONNECTION WITH THIS AGREEMENT, THE NOTES
OR ANY OF THE OTHER LOAN DOCUMENTS.

65



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, and intending to be legally bound, the parties, by
their duly authorized officers, have executed and delivered this Agreement on
the date set forth at the beginning of this Agreement.

            BORROWERS:

MICHAEL BAKER CORPORATION
      By:   /s/ Michael J. Zugay        Name:   Michael J. Zugay        Title:  
Executive Vice President
and Chief Financial Officer        MICHAEL BAKER JR., INC.
      By:   /s/ Michael J. Zugay        Name:   Michael J. Zugay        Title:  
Executive Vice President
and Chief Financial Officer        MICHAEL BAKER ENGINEERING, INC.
      By:   /s/ Michael J. Zugay        Name:   Michael J. Zugay        Title:  
Executive Vice President
and Chief Financial Officer        GUARANTOR:

THE LPA GROUP INCORPORATED
      By:   /s/ Michael J. Zugay        Name:   Michael J. Zugay        Title:  
Executive Vice President
and Chief Financial Officer  

66



--------------------------------------------------------------------------------



 



            CITIZENS BANK OF PENNSYLVANIA,
for itself and as Agent
      By:   /s/ John J. Ligday, Jr.        Name:   John J. Ligday, Jr.       
Title:   Senior Vice President     

Notice Address:
John J. Ligday, Jr., Senior Vice President
Citizens Bank of Pennsylvania
29th Floor, 525 William Penn Place
Pittsburgh, Pennsylvania 15219
Commitment: $50,000,000.00
Commitment Percentage: 40%

67



--------------------------------------------------------------------------------



 



            PNC BANK, NATIONAL ASSOCIATION
      By:   /s/ Troy Brown        Name:   Troy Brown        Title:   Vice
President     

Notice Address:
Troy Brown
Vice President — Relationship Manager
Corporate Banking
PNC Bank, National Association
Three PNC Plaza, P3-P3PP-04-5
225 Fifth Avenue
Pittsburgh, PA 15222
Commitment: $42,500,000.00
Commitment Percentage: 34%

68



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, NATIONAL ASSOCIATION
      By:   /s/ Barrett J. Donovan        Name:   Barrett J. Donovan       
Title:   Vice President     

Notice Address:
Barrett J. Donovan
Vice President
Wells Fargo Bank, National Association
Four Gateway Centre
444 Liberty Avenue, Suite 1400
Pittsburgh, PA 15222
Commitment: $32,500,000
Commitment Percentage: 26%

69